Exhibit 10.30




SECURITIES PURCHASE AGREEMENT




PLEASE READ THE FOLLOWING LEGENDS CAREFULLY:


SUMMER ENERGY HOLDINGS, INC. (THE “COMPANY”) IS OFFERING TO SELL SECURITIES
(COLLECTIVELY THE “SECURITIES”), INCLUDING (I) 100,000 UNITS AT A PRICE OF $1.00
PER UNIT, WITH EACH UNIT CONSISTING OF (A) ONE SHARE OF THE COMPANY’S COMMON
STOCK, AND (B) A WARRANT TO PURCHASE ONE SHARE OF THE COMPANY’S COMMON STOCK,
AND (II) A PROMISSORY NOTE IN THE PRINCIPAL AMOUNT OF $100,000 AND A WARRANT TO
PURCHASE 100,000 SHARES OF COMMON STOCK.  THE SECURITIES BEING OFFERED FOR SALE
PURSUANT TO THIS AGREEMENT INVOLVE A HIGH DEGREE OF RISK AND, THEREFORE, SHOULD
BE CONSIDERED EXTREMELY SPECULATIVE.  THEY SHOULD NOT BE PURCHASED BY PERSONS
WHO CANNOT AFFORD THE POSSIBILITY OF THE LOSS OF THEIR ENTIRE INVESTMENT.
 
THIS AGREEMENT INVOLVES SUBSTANTIAL RISK, INCLUDING, BUT NOT LIMITED TO, RISKS
ARISING FROM THE COMPANY’S LACK OF OPERATING HISTORY, FINANCIAL ASSETS AND
REVENUES, COMPETITION, LACK OF DIVERSIFICATION, AND THE ABSENCE OF A MARKET FOR
AND RESTRICTIONS ON THE TRANSFERABILITY OF THE SECURITIES AND THE SECURITIES
UNDERLYING SAID SECURITIES.


THIS AGREEMENT OF THE COMPANY IS OFFERED PURSUANT TO AN EXEMPTION FROM
REGISTRATION WITH THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION (“SEC”)
AND APPLICABLE STATE SECURITIES COMMISSIONS. HOWEVER, THE SECURITIES AND
EXCHANGE COMMISSION AND SUCH STATE COMMISSIONS HAVE NOT MADE AN INDEPENDENT
DETERMINATION THAT THE SECURITIES OFFERED HEREBY ARE EXEMPT FROM
REGISTRATION.  IN ADDITION, THE SECURITIES HAVE NOT BEEN APPROVED OR DISAPPROVED
BY THE SECURITIES AND EXCHANGE COMMISSION OR BY ANY SUCH STATE SECURITIES
COMMISSION, NOR HAVE ANY SUCH AGENCIES PASSED UPON THE ACCURACY OR ADEQUACY OF
THIS AGREEMENT.  ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE.


PROSPECTIVE INVESTORS ARE NOT TO CONSTRUE THE CONTENTS OF THIS AGREEMENT OR ANY
PRIOR OR SUBSEQUENT COMMUNICATIONS FROM ANY OF OUR MANAGEMENT, AGENTS,
REPRESENTATIVES OR EMPLOYEES, AS INVESTMENT, LEGAL, TAX, OR ACCOUNTING
ADVICE.  THE PURCHASER OF THE SECURITIES SHOULD CONSULT ITS OWN ATTORNEY,
ACCOUNTANT AND OTHER PROFESSIONAL ADVISORS AS TO LEGAL, TAX, ACCOUNTING AND
OTHER RELATED MATTERS CONCERNING THE PURCHASE OF THE SECURITIES.


ANY REPRODUCTION OR DISTRIBUTION OF THIS AGREEMENT, IN WHOLE OR IN PART, OR THE
DIVULGENCE OF ANY OF ITS CONTENTS, WITHOUT OUR PRIOR WRITTEN CONSENT, IS
STRICTLY PROHIBITED.


THE SECURITIES OFFERED FOR SALE UNDER THIS AGREEMENT ARE OFFERED SUBJECT TO
WITHDRAWAL, CANCELLATION OR MODIFICATION OF THE OFFERING WITHOUT PRIOR NOTICE TO
THE PURCHASER PURSUANT TO THE TERMS OF THIS AGREEMENT; AND TO CERTAIN OTHER
CONDITIONS SPECIFIED HEREIN. THE COMPANY RESERVES THE RIGHT TO ACCEPT OR REJECT
ANY AGREEMENT, IN WHOLE OR IN PART, FOR ANY REASON OR NO REASON.
 
 
 
1

--------------------------------------------------------------------------------

 


THE SECURITIES OFFERED UNDER THIS AGREEMENT MAY BE SUBSCRIBED FOR AND PURCHASED
ONLY IF A POTENTIAL INVESTOR IS AN ACCREDITED INVESTOR, AS THAT TERM IS DEFINED
IN THE GENERAL RULES AND REGULATIONS PROMULGATED PURSUANT TO THE SECURITIES ACT
OF 1933, AS AMENDED.


THE COMMON STOCK AND WARRANTS ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND
RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE
SECURITIES ACT, THE APPLICABLE STATE SECURITIES LAWS AND THE APPLICABLE LAWS OF
ANY OTHER RELEVANT JURISDICTION PURSUANT TO REGISTRATION OR EXEMPTION
THEREFROM.  ACCORDINGLY, PROSPECTIVE INVESTORS SHOULD BE AWARE THAT THEY WILL BE
REQUIRED TO BEAR THE FINANCIAL RISKS OF A PURCHASE OF THE COMMON STOCK AND
WARRANTS COMPRISING THE SECURITIES FOR AN INDEFINITE PERIOD OF TIME. THERE WILL
BE NO PUBLIC MARKET FOR THE COMMON STOCK AND WARRANTS, AND, EXCEPT AS SET FORTH
IN THE AGREEMENT, THERE IS NO OBLIGATION ON THE PART OF ANY PERSON TO REGISTER
THE COMMON STOCK AND WARRANTS UNDER THE SECURITIES ACT, ANY STATE SECURITIES
LAWS OR THE SECURITIES LAWS OF ANY OTHER JURISDICTION. INVESTMENT IN THE COMMON
STOCK AND WARRANTS INVOLVES CERTAIN SIGNIFICANT INVESTMENT RISKS, INCLUDING
RISKS OF LOSS OF CAPITAL OR ENTIRE INVESTMENT.


THIS AGREEMENT DOES NOT CONSTITUTE AN OFFER TO SELL OR A SOLICITATION OF AN
OFFER TO PURCHASE SECURITIES IN ANY STATE WHERE IT WOULD BE UNLAWFUL TO MAKE
SUCH AN OFFER OR SOLICITATION AND DOES NOT CONSTITUTE AN OFFER TO SELL OR
SOLICITATION TO ANY MEMBER OF THE GENERAL PUBLIC.  THIS AGREEMENT CONSTITUTES AN
OFFER ONLY TO THE PERSON OR ENTITY NAMED A PARTY HERETO, AND WHOSE SIGNATURE IS
REQUIRED BELOW, AND ONLY IF IT IS SIGNED ON BEHALF OF THE COMPANY.  ANY
DISTRIBUTION OF THIS AGREEMENT TO ANY PERSON OR ENTITY OTHER THAN THE PERSON OR
ENTITY NAMED BELOW IS UNAUTHORIZED.


IN MAKING AN INVESTMENT DECISION, THE POTENTIAL INVESTOR MUST RELY ON ITS OWN
EXAMINATION OF THE SECURITIES AND THE COMPANY, AS WELL AS THE TERMS OF THIS
AGREEMENT AND THE COMPANY’S OTHER GOVERNING DOCUMENTS.


THIS AGREEMENT CONTAINS PROPRIETARY AND CONFIDENTIAL INFORMATION OF SUMMER
ENERGY HOLDINGS, INC.; BY ACCEPTING DELIVERY OF THIS AGREEMENT THE PURCHASER
AGREES NOT TO DISCLOSE ANY INFORMATION CONTAINED HEREIN EXCEPT TO HIS OR ITS
LEGAL COUNSEL AND OTHER PROFESSIONAL ADVISORS IN CONNECTION WITH AN EVALUATION
OF THE ADVISABILITY OF INVESTING IN THE COMPANY PURSUANT TO THE TERMS OF THIS
AGREEMENT.

 
2

--------------------------------------------------------------------------------

 

SECURITIES PURCHASE AGREEMENT
 
THIS SECURITIES PURCHASE AGREEMENT (“Agreement”) is made effective as of the
____ day of ____________, 2015, by and among Summer Energy Holdings, Inc., a
Nevada corporation (the “Company”), and the undersigned investor (the
“Investor”).
 
RECITALS
 
WHEREAS, the Investor wishes to purchase from the Company, and the Company
wishes to sell and issue to the Investor, upon the terms and conditions stated
in this Agreement, one hundred thousand (100,000) units (each a “Unit” and
collectively the “Units”), with each Unit consisting of the following (i) one
(1) share of the Company’s Common Stock, par value $0.001 per share (the “Common
Stock”), and (ii) a warrant (the “Unit Warrant”) to purchase one (1) share of
the Company’s Common Stock at an exercise price of $1.50 per share in the form
attached hereto as Exhibit A; and
 
WHEREAS, subject to the terms and conditions of this Agreement, the Investor
also agrees to make a loan (the “Loan”) to the Company in the principal amount
of One Hundred Thousand Dollars ($100,000), which Loan will be evidenced by an
unsecured promissory note (the “Note”) of the Company executed concurrently
herewith in the form attached hereto as Exhibit B.  As additional consideration
for the Loan, the Company will issue a warrant (the “Loan Warrant”; and,
together with the Unit Warrant, the “Warrant”) to purchase 100,000 shares of the
Company’s Common Stock at an exercise price of $1.50 (the shares of Common Stock
issuable upon exercise of the Warrant are referred to herein as the “Warrant
Shares”).  The Units, the Common Stock, the Warrant, the Warrant Shares and the
Note are collectively referred to herein as the “Securities”; and
 
WHEREAS, contemporaneous with the execution of this Agreement, the parties
hereto will execute and deliver a Registration Rights Agreement in the form
attached hereto as Exhibit C (the “Registration Rights Agreement”), pursuant to
which the Company will agree to provide certain piggyback registration rights
under the Securities Act of 1933, as amended (the “1933 Act”), and the rules and
regulations promulgated thereunder, and applicable state securities laws (the
Warrant, the Note and the Registration Rights Agreement are collectively
referred to herein as the “Transaction Documents”).
 
NOW, THEREFORE, in consideration of the mutual promises made herein and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:
 
1.           Purchase of Units; Loan.  Subject to the terms and conditions of
this Agreement, Investor hereby agrees to purchase, and the Company hereby
agrees to sell and issue to the Investor, one hundred thousand (100,000) Units
at a price of $1.00 per Unit, for an aggregate purchase price of $100,000 (the
“Unit Purchase Price”). In addition, the Investor shall loan $100,000 to the
Company (the “Loan Amount,” and, together with the Unit Purchase Price, the
“Investment Amount”). The Investment Amount is payable by check made payable to
the order of “Summer Energy Holdings, Inc.” or by wire transfer of immediately
available funds delivered contemporaneously herewith as follows:
 
Bank Name:
_____________
Bank Address:
_____________
 
_____________
ABA/Routing #
_____________
Acct #:
_____________
Acct Name:
Summer Energy Holdings, Inc.
   
FBO:
   
(Investor Name)


 
3

--------------------------------------------------------------------------------

 
 
2.           Closing.
 
2.1.            The closing shall be held at a mutually convenient time and
place as the Company and the Investor mutually agree upon, orally or in writing
(which time and place are designated as the “Closing”; the date of the Closing
referred to hereinafter as the “Closing Date”).
 
2.2.           At Closing, the Company shall deliver, or cause to be delivered
promptly thereafter, to Investor (i) a stock certificate representing the Common
Stock purchased by Investor, (ii) a Warrant representing the warrants purchased
by Investor and (iii) an unsecured promissory note payable to Investor in the
principal amount of $100,000, against delivery to the Company by the Investor of
payment therefor by check or by wire transfer.  The Company and Investor shall
also deliver such other documents as are called for herein.
 
3.           Representations and Warranties of the Company.  The following
representations and warranties are qualified in their entirety by the SEC
Filings, as defined below.  Should any representation or warranty of the Company
contain any term that contradicts anything in the SEC Filings, the SEC Filing
shall control.  Accordingly, the Company hereby represents and warrants to the
Investor that as of the Closing Date, and subject to the aforementioned
qualification that:
 
3.1.           Organization, Good Standing and Qualification.  The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the jurisdiction of its incorporation and has all requisite corporate power
and authority to carry on its business as now conducted and to own its
properties.
 
3.2.           Authorization.  The Company has full power and authority and has
taken all requisite action on the part of the Company, its officers, directors
and stockholders necessary for (i) the authorization, execution and delivery of
the Transaction Documents, (ii) the authorization of the performance of all
obligations of the Company hereunder or thereunder, and (iii) the authorization,
issuance (or reservation for issuance) and delivery of the Units and the shares
of Common Stock and Unit Warrant included therein, as well as the Loan Warrant
and Warrant Shares.  The Transaction Documents constitute the legal, valid and
binding obligations of the Company, enforceable against the Company in
accordance with their terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability,
relating to or affecting creditors’ rights generally.
 
3.3.           Valid Issuance.  The Common Stock, the Warrant, the Note and the
transaction contemplated hereby have each been duly and validly
authorized.  Upon the due exercise of the Warrant, the Warrant Shares will be
validly issued, fully paid and non-assessable free and clear of all encumbrances
and restrictions, except for restrictions on transfer set forth in the
Transaction Documents or imposed by applicable securities laws and except for
those created by the Investor.  The Company has reserved a sufficient number of
shares of Common Stock for issuance upon the exercise of the Warrants, free and
clear of all encumbrances and restrictions, except for restrictions on transfer
set forth in the Transaction Documents or imposed by applicable securities laws
and except for those created by the Investor.
 
 
 
4

--------------------------------------------------------------------------------

 
 
3.4.           Consents.  The execution, delivery and performance by the Company
of the Transaction Documents and the offer, issuance and sale of the Securities
require no consent of, action by or in respect of, or filing with, any Person,
governmental body, agency, or official other than filings that have been or will
be made pursuant to applicable state securities laws and post-sale filings
pursuant to applicable state and federal securities laws which the Company
undertakes to file within the applicable time periods.  Subject to the accuracy
of the representations and warranties of Investor set forth in Section 4 hereof,
the Company has taken and will take all action necessary to exempt (i) the
issuance and sale of the Common Stock and Warrant, (ii) the issuance of the
Warrant Shares upon due exercise of the Warrant, (iii) the issuance of the Note,
and (iv) the other transactions contemplated by the Transaction Documents from
any provision of the Company’s Articles of Incorporation or Bylaws that is or
could reasonably be expected to become applicable to the Investor as a result of
the transactions contemplated hereby.  For purposes of this Agreement, “Person”
means an individual, corporation, partnership, limited liability company, trust,
business trust, association, joint stock company, joint venture, sole
proprietorship, unincorporated organization, governmental authority or any other
form of entity not specifically listed herein
 
3.5.           Delivery of SEC Filings; Business.  The Company has made
available to the Investor through the EDGAR system  maintained by the SEC, true
and complete copies of the Company’s most recent Annual Report on Form 10-K for
the fiscal year ended December 31, 2013, the Company’s Quarterly Report on Form
10-Q for the fiscal quarter ended September 30, 2014, and all other reports
filed by the Company pursuant to the Securities Exchange Act of 1934
(collectively, the “SEC Filings”).  Investor is encouraged to carefully review
the SEC Filings, including the specific Risk Factors set forth therein.  At the
time of filing thereof, the SEC Filings complied as to form in all material
respects with the requirements of the Securities Exchange Act of 1934, as
amended (the “1934 Act”) and did not contain any untrue statement of a material
fact or omit to state any material fact necessary in order to make the
statements made therein, in the light of the circumstances under which they were
made, not misleading.
 
3.6.           Use of Proceeds.  The net proceeds of the issuance and sale of
the Common Stock and the Warrant, and from the Loan hereunder shall be used by
the Company for working capital and general corporate purposes.  Proceeds
received pursuant to this Agreement shall be immediately available to the
Company for its use.
 
3.7.           No Conflict, Breach, Violation or Default.  The execution,
delivery and performance of the Transaction Documents by the Company and the
issuance and sale of the Securities will not conflict with or result in a breach
or violation of any of the terms and provisions of, or constitute a default
under (i) the Company’s Articles of Incorporation or the Company’s Bylaws, both
as in effect on the date hereof (true and complete copies of which have been
made available to the Investor through the EDGAR system), or (ii) any statute,
rule, regulation or order of any governmental agency or body or any court,
domestic or foreign, having jurisdiction over the Company or any of its assets
or properties, or (iii) any agreement or instrument to which the Company is a
party or by which the Company is bound.
 
3.8.           Financial Statements.  The financial statements included in the
SEC Filings present fairly, in all material respects, the consolidated financial
position of the Company as of the dates shown and its consolidated results of
operations and cash flows for the periods shown, and such financial statements
have been prepared in conformity with United States generally accepted
accounting principles applied on a consistent basis (“GAAP”) (except as may be
disclosed therein or in the notes thereto).
 
3.9.           No Directed Selling Efforts or General Solicitation.  Neither the
Company nor any Person acting on its behalf has conducted any general
solicitation or general advertising (as those terms are used in Regulation D of
the 1933 Act) in connection with the offer or sale of any of the Securities.
 
 
 
5

--------------------------------------------------------------------------------

 
 
3.10.           Private Placement.  Subject to the accuracy of the
representations and warranties of Investor set forth in Section 4 hereof, the
offer and sale of the Securities to the Investor as contemplated hereby is
exempt from the registration requirements of the 1933 Act.
 
4.           Representations, Warranties and Acknowledgements of the
Investor.  Investor hereby represents and warrants to the Company, and
acknowledges that:
 
4.1.           Authorization.  Investor: (i) if a natural person, represents
that the Investor has reached the age of 21 and has full power and authority to
execute and deliver this Agreement and all other related agreements or
certificates and to carry out the provisions hereof and thereof; (ii) if a
corporation, partnership, or limited liability company or partnership, or
association, joint stock company, trust, unincorporated organization or other
entity, represents that such entity was not formed for the specific purpose of
acquiring the Securities, such entity is duly organized, validly existing and in
good standing under the laws of the state of its organization, the consummation
of the transactions contemplated hereby is authorized by, and will not result in
a violation of state law or its charter or other organizational or trust
documents, such entity has full power and authority to execute and deliver this
Agreement and all other related agreements or certificates and to carry out the
provisions hereof and thereof and to purchase and hold the Securities, the
execution and delivery of this Agreement has been duly authorized by all
necessary action, this Agreement has been duly executed and delivered on behalf
of such entity and is a legal, valid and binding obligation of such entity; or
(iii) if executing this Agreement in a representative or fiduciary capacity,
represents that it has full power and authority to execute and deliver this
Agreement in such capacity and on behalf of the subscribing individual, ward,
partnership, trust, estate, corporation, or limited liability company or
partnership, or other entity for whom the Investor is executing this Agreement,
and such individual, partnership, ward, trust, estate, corporation, or limited
liability company or partnership, or other entity has full right and power to
perform pursuant to this Agreement and make an investment in the Company, and
represents that this Agreement constitutes a legal, valid and binding obligation
of such entity. The execution and delivery of this Agreement will not violate or
be in conflict with any order, judgment, injunction, agreement or controlling
document to which the Investor is a party or by which it is bound.
 
4.2.           Purchase Entirely for Own Account.  The Securities to be received
by Investor hereunder will be acquired for Investor’s own account, not as
nominee or agent, and not with a view to the resale or distribution of any part
thereof in violation of the 1933 Act, and Investor has no present intention of
selling, granting any participation in, or otherwise distributing the same in
violation of the 1933 Act without prejudice, however, to Investor’s right at all
times to sell or otherwise dispose of all or any part of Securities in
compliance with applicable federal and state securities laws.  Nothing contained
herein shall be deemed a representation or warranty by Investor to hold the
Securities for any period of time.  Investor is not a broker-dealer registered
with the SEC under the 1934 Act or an entity engaged in a business that would
require it to be so registered.
 
4.3.           Investment Experience.  Investor acknowledges that it can bear
the economic risk and complete loss of its investment in the Securities and has
such knowledge and experience in financial or business matters that it is
capable of evaluating the merits and risks of the investment contemplated
hereby.
 
4.4.           Disclosure of Information.  Investor has had an opportunity to
receive all information related to the Company requested by it and to ask
questions of and receive answers from the Company regarding the Company, its
business and the terms and conditions of the offering of the
Securities.  Investor acknowledges receipt of copies of the SEC Filings via the
EDGAR system of the Securities and Exchange Commission (www.sec.gov).  Neither
such inquiries nor any other due diligence investigation conducted by Investor
shall modify, amend or affect Investor’s right to rely on the Company’s
representations and warranties contained in this Agreement; provided, Investor
shall not rely on representations except those expressly set forth in this
Agreement.
 
 
 
6

--------------------------------------------------------------------------------

 
 
4.5.           Restricted Securities.  The Common Stock and Warrant to be
purchased hereunder will not be registered and shall be characterized as
“restricted securities” under the federal securities laws, and under such laws
such securities may be resold without registration under the 1933 Act only in
certain limited circumstances.  Each certificate evidencing Common Stock to be
issued hereunder shall bear a legend in substantially the following form:
 
THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND
MAY  NOT  BE  SOLD,  TRANSFERRED,  ASSIGNED  OR  HYPOTHECATED UNLESS THERE IS AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT COVERING SUCH
SECURITIES, THE SALE IS MADE IN ACCORDANCE WITH RULE 144 UNDER THE SECURITIES
ACT OR THE ISSUER RECEIVES AN OPINION
OF  COUNSEL  FOR  THE  HOLDER  OF  THESE  SECURITIES  REASONABLY SATISFACTORY TO
THE ISSUER, STATING THAT SUCH SALE, TRANSFER, ASSIGNMENT OR HYPOTHECATION IS
EXEMPT FROM THE REGISTRATION AND PROSPECTUS DELIVERY REQUIREMENTS OF THE
SECURITIES ACT.


In addition, the Warrant issued hereunder shall bear a legend in substantially
the following form:


NEITHER  THIS  SECURITY  NOR  THE  SECURITIES  INTO  WHICH  THIS
SECURITY  IS  EXERCISABLE  HAVE  BEEN  REGISTERED  WITH  THE
SECURITIES   AND   EXCHANGE   COMMISSION   OR   THE SECURITIES COMMISSION OF ANY
STATE IN RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED
OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM,
OR  IN  A  TRANSACTION  NOT  SUBJECT  TO,  THE  REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE  STATE  SECURITIES  LAWS  AS  EVIDENCED  BY  A  LEGAL OPINION OF
COUNSEL TO THE TRANSFEROR REASONABLY ACCEPTABLE TO THE COMPANY TO SUCH EFFECT,
THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE COMPANY.  THIS
SECURITY MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT WITH A
REGISTERED BROKER-DEALER OR OTHER LOAN WITH A FINANCIAL INSTITUTION THAT IS AN
“ACCREDITED INVESTOR” AS DEFINED IN RULE 501(a) UNDER THE SECURITIES ACT.


The Investor acknowledges and agrees that, as “restricted securities,” the
Common Stock to be purchased by it may not be transferred, hypothecated, sold or
otherwise disposed of until (i) a registration statement with respect to such
securities is declared effective under the 1933 Act, or (ii) the Company
receives an opinion of counsel for the holder(s) of such Common Stock,
reasonably satisfactory to counsel for the Company, that an exemption from the
registration requirements of the 1933 Act is available.
 
 
 
7

--------------------------------------------------------------------------------

 


4.6.           Accredited Investor.  Investor is an accredited investor as
defined in Rule 501(a) of Regulation D, as amended, under the 1933 Act
(“Accredited Investor”).  By initialing the appropriate space(s) below, Investor
hereby represents that Investor falls into one of the following categories:
 
_____   (a)   a bank as defined in Section 3(a)(2) of the Act, or a savings and
loan association or other institution as defined in Section 3(a)(5)(A) of the
Act, whether acting in its individual or fiduciary capacity;
 
_____  (b)   a broker or dealer registered pursuant to Section 15 of the
Securities Exchange Act of 1934;
 
_____  (c)   an insurance company as defined in Section 2(13) of the Act;
 
_____  (d)   an investment company registered under the Investment Company Act
of 1940 (the “Investment Company Act”);
 
_____  (e)   a business development company as defined in Section 2(a)(48) of
the Investment Company Act;
 
_____  (f)   a Small Business Investment Company licensed by the U.S. Small
Business Administration under Section 301(c) or (d) of the Small Business
Investment Act of 1958, as amended;
 
_____  (g)   a plan established and maintained by a state, its political
subdivisions, or any agency or instrumentality of a state or its political
subdivisions, for the benefit of its employees, if such plan has total assets in
excess of $5,000,000;
 
_____  (h)   an employee benefit plan within the meaning of Title I of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), if
either:
 
_____  (i)   the investment decision is made by a plan fiduciary, asdefined in
Section 3(21) of ERISA, which is either a bank, savings andloan association,
insurance company or registered investment adviser,
 
_____  (ii)  the employee benefit plan has total assets in excess of$5,000,000,
or
 
_____  (iii) the plan is a self-directed plan with investment decisionsmade
solely by Persons that are Accredited Investors;
 
_____ (i)   a private business development company as defined in Section
202(a)(22) of the Investment Advisers Act of 1940;
 
_____ (j)   an organization described in Section 501(c)(3) of the Internal
Revenue Code of 1986, as amended (the “Code”), a corporation, a Massachusetts or
similar business trust, or a partnership, in each case, not formed for the
specific purpose of making an investment in the Company, and in each case, with
total assets in excess of $5,000,000;
 
 
 
8

--------------------------------------------------------------------------------

 
 
_____  (k)   a director or executive officer of the Company issuing the
Securities being offered or sold, or a director, executive officer, or general
partner of a general partner of that issuer;
 
_____  (l)   a natural person whose individual net worth, or joint net worth
with his or her spouse (excluding the value of the person’s primary residence
and any amount of debt secured by his or her primary residence incurred within
the past 60 days), at the time of his or her purchase exceeds $1,000,000;
 
_____  (m)  a natural person who has an individual income in excess of $200,000
in each of the two most recent years or joint income with that Person’s spouse
in excess of $300,000 in each of those years and has a reasonable expectation of
reaching the same income level in the current year;
 
_____  (n)   a trust, with total assets in excess of $5,000,000, not formed for
the specific purpose of making an investment in the Company whose purchase of
the Securities offered is directed by a sophisticated  Person as described in
Rule 506(b)(2)(ii) of Regulation D; or
 
_____  (o)  an entity in which all of the equity owners are Accredited
Investors.
 
4.7.           No General Advertisement.  Investor did not learn of the
investment in the Securities as a result of any public advertisement, article,
notice or other communication regarding the Securities published in any
newspaper, magazine or similar media or broadcast over television, radio or
internet or presented at any seminar or other general advertisement.  Rather,
Investor learned of the investment in the Securities through its prior contact
with the Company, its agents and/or its affiliates.
 
4.8.           Prohibited Transactions.  During the last thirty (30) days prior
to the date hereof, neither Investor nor any affiliate of Investor which (x) had
knowledge of the transactions contemplated hereby, (y) has or shares discretion
relating to Investor’s investments or trading or information concerning
Investor’s investments, including in respect of the Securities, or (z) is
subject to Investor’s review or input concerning such affiliate’s investments or
trading (collectively, “Trading Affiliates”) has, directly or indirectly,
effected or agreed to effect any short sale, whether or not against the box,
established any “put equivalent position” (as defined in Rule 16a-1(h) under the
1934 Act) with respect to the Common Stock, granted any other right (including,
without limitation, any put or call option) with respect to the Common Stock or
with respect to any security that includes, relates to or derived any
significant part of its value from the Common Stock or otherwise sought to hedge
its position in the Securities (each, a “Prohibited Transaction”).  Prior to the
earliest to occur of (i) the date that the Registration Statement (as defined in
the Registration Rights Agreement) is declared effective by the SEC or (ii) the
date on which the Registration Statement is required to be declared effective by
the SEC under the terms of the Registration Rights Agreement, Investor shall
not, and shall cause its Trading Affiliates not to, engage, directly or
indirectly, in a Prohibited Transaction.
 
4.9.           Unsecured Debt.  The Investor acknowledges and agrees that the
Note is an unsecured obligation of Company and no collateral has been pledged or
granted by Company or any other party to secure repayment of the Note.
 
5.           Conditions to Closing.
 
5.1.           Conditions to the Investor’s Obligations. The obligation of
Investor to purchase the Common Stock and the Warrant and to make the Loan at
the Closing is subject to the fulfillment to Investor’s satisfaction, on or
prior to the Closing Date, of the following conditions, any of which may be
waived by Investor:
 
 
 
9

--------------------------------------------------------------------------------

 
 
(a)           The representations and warranties made by the Company in Section
3 hereof qualified as to materiality shall be true and correct at all times
prior to and on the Closing Date, except to the extent any such representation
or warranty expressly speaks as of an earlier date, in which case such
representation or warranty shall be true and correct as of such earlier date,
and, the representations and warranties made by the Company in Section 3 hereof
not qualified as to materiality shall be true and correct in all material
respects at all times prior to and on the Closing Date, except to the extent any
such representation or warranty expressly speaks as of an earlier date, in which
case such representation or warranty shall be true and correct in all material
respects as of such earlier date.  The Company shall have performed in all
material respects all obligations and covenants herein required to be performed
by it on or prior to the Closing Date.
 
(b)           The Company shall have obtained any and all consents, permits,
approvals, registrations and waivers necessary or appropriate for consummation
of the purchase and sale of the Securities and the consummation of the other
transactions contemplated by the Transaction Documents, all of which shall be in
full force and effect.
 
(c)           The Company shall have executed and delivered the Registration
Rights Agreement and the Note.
 
(d)           No judgment, writ, order, injunction, award or decree of or by any
court, or judge, justice or magistrate, including any bankruptcy court or judge,
or any order of or by any governmental authority, shall have been issued, and no
action or proceeding shall have been instituted by any governmental authority,
enjoining or preventing the consummation of the transactions contemplated hereby
or in the other Transaction Documents.
 
(e)           No stop order or suspension of trading shall have been imposed by
the SEC or any other governmental or regulatory body with respect to public
trading in the Common Stock.
 
5.2.           Conditions to Obligations of the Company.  The Company’s
obligation to sell and issue the Common Stock and the Warrant and to issue the
Note at the Closing is subject to the fulfillment to the satisfaction of the
Company on or prior to the Closing Date of the following conditions, any of
which may be waived by the Company:
 
(a)           The representations, warranties and acknowledgements made by the
Investor in Section 4 hereof (the “Investor Representations”), shall be true and
correct in all material respects when made, and shall be true and correct in all
material respects on the Closing Date with the same force and effect as if they
had been made on and as of said date.  The Investment Representations shall be
true and correct in all respects when made, and shall be true and correct in all
respects on the Closing Date with the same force and effect as if they had been
made on and as of said date.  The Investor shall have performed in all material
respects all obligations and covenants herein required to be performed by it on
or prior to the Closing Date.
 
(b)           The Investor shall have executed and delivered the Registration
Rights Agreement.
 
(c)           The Investor shall have delivered the Investment Amount to the
Company.
 
 
 
10

--------------------------------------------------------------------------------

 
 
 
6.           Covenants and Agreements of the Company.
 
6.1.           Reservation of Common Stock.  The Company shall at all times
reserve and keep available out of its authorized but unissued shares of Common
Stock, solely for the purpose of providing for the exercise of the Warrant, such
number of shares of Common Stock as shall from time to time equal the number of
shares sufficient to permit the exercise of the Warrant issued pursuant to this
Agreement in accordance with their respective terms.
 
6.2.           Reports.  The Company will furnish to the Investor and/or its
assignees such information relating to the Company and any subsidiaries as from
time to time may reasonably be requested by the Investor and/or its assignees;
provided, however, that the Company shall not disclose material nonpublic
information to the Investor, or to advisors to or representatives of the
Investor, unless prior to disclosure of such information the Company identifies
such information as being material nonpublic information and provides the
Investor, such advisors and representatives with the opportunity to accept or
refuse to accept such material nonpublic information for review and any Investor
wishing to obtain such information enters into an appropriate confidentiality
agreement with the Company with respect thereto.
 
6.3.           No Conflicting Agreements.  The Company will not take any action,
enter into any agreement or make any commitment that would conflict or interfere
in any material respect with the Company’s obligations to the Investor under the
Transaction Documents.
 
6.4.           Compliance with Laws.  The Company will comply in all material
respects with all applicable laws, rules, regulations, orders and decrees of all
governmental authorities.
 
6.5.           Termination of Covenants.  The provisions of Sections 6.2 through
6.4 shall terminate and be of no further force and effect on earlier to occur of
(i) the date on which the Company’s obligations under the Registration Rights
Agreement to register or maintain the effectiveness of any registration covering
the Registrable Securities (as such term is defined in the Registration Rights
Agreement) shall terminate; or (ii) Rule 144 becoming available to the Investor
with respect to the resale of the applicable Securities then held by Investor.
 
6.6.           Removal of Legends.  Upon the earlier of (i) registration for
resale pursuant to the Registration Rights Agreement or (ii) Rule 144 becoming
available to the Investor with respect to the resale of the applicable
Securities then held by Investor, at Investor’s written request the Company
shall (A) deliver to the transfer agent for the Common Stock (the “Transfer
Agent”) irrevocable instructions that the Transfer Agent shall reissue a
certificate representing shares of Common Stock without legends upon receipt by
such Transfer Agent of the legended certificates for such shares, together with
either (1) a customary representation by the Investor that Rule 144 applies to
the shares of Common Stock represented thereby or (2) a statement by the
Investor that Investor has sold the shares of Common Stock represented thereby
in accordance with the Plan of Distribution contained in the Registration
Statement and, if applicable, in accordance with any prospectus delivery
requirements, and (B) cause its counsel to deliver to the Transfer Agent one or
more opinions to the effect that the removal of such legends in such
circumstances may be effected under the 1933 Act.  From and after the earlier of
such dates, upon Investor’s written request, the Company shall promptly cause
certificates evidencing the Investor’s Common Stock and Warrant to be replaced
with certificates which do not bear such restrictive legends, and Warrant Shares
subsequently issued upon due exercise of the Warrant shall not bear such
restrictive legends provided the provisions of either clause (i) or clause (ii)
above, as applicable, are satisfied with respect to such Warrant Shares.
 
 
 
11

--------------------------------------------------------------------------------

 
 
7.           Survival and Indemnification.
 
7.1.           Survival.  The representations, warranties, covenants and
agreements contained in this Agreement shall survive the Closing of the
transactions contemplated by this Agreement.
 
7.2.           Indemnification.
 
(a)           By the Company.  For a period of 12 months following the Closing,
the Company agrees to indemnify and hold harmless Investor and its affiliates
and their respective directors, officers, employees and agents from and against
any and all losses, claims, damages, liabilities and expenses (including without
limitation reasonable attorney fees and disbursements and other expenses
incurred in connection with investigating, preparing or defending any action,
claim or proceeding, pending or threatened and the costs of enforcement thereof)
(collectively, “Losses”) to which such Person may become subject as a result of
any breach of representation, warranty, covenant or agreement made by or to be
performed on the part of the Company under the Transaction Documents, and will
reimburse any such Person for all such amounts as they are incurred by such
Person.  Notwithstanding the foregoing, the Company’s obligations under this
Section shall be limited to the aggregate amount of the Common Stock held by
Investor.  Furthermore, the Company shall only be liable to Investor due to a
direct result of the Company’s breach of its obligations contained in this
Agreement should Investor make a claim against it for diminution in stock as a
loss for which indemnification is sought.
 
(b)           By the Investor.  Investor agrees to indemnify and hold harmless
the Company and its affiliates and their respective directors, officers,
employees and agents from and against any and all losses, claims, damages,
liabilities and expenses (including without limitation reasonable attorney fees
and disbursements and other expenses incurred in connection with investigating,
preparing or defending any action, claim or proceeding, pending or threatened
and the costs of enforcement thereof) (collectively, “Losses”) to which the
Company may become subject as a result of any breach of representation,
warranty, covenant or agreement made by or to be performed on the part of
Investor under the Transaction Documents, and will reimburse the Company for all
such amounts as they are incurred by the Company.
 
8.           Miscellaneous.
 
8.1.           Successors and Assigns.  This Agreement may not be assigned by a
party hereto without the prior written consent of the Company or the Investor,
as applicable, provided, however, that Investor may assign its rights and
delegate its duties hereunder in whole or in part to an affiliate or to a third
party acquiring some or all of its Securities in a private transaction without
the prior written consent of the Company, after notice duly given by Investor to
the Company, provided, that no such assignment or obligation shall affect the
obligations of Investor hereunder.  The provisions of this Agreement shall inure
to the benefit of and be binding upon the respective permitted successors and
assigns of the parties.  Nothing in this Agreement, express or implied, is
intended to confer upon any party other than the parties hereto or their
respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.
 
 
 
12

--------------------------------------------------------------------------------

 
 
8.2.           Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  This Agreement may also
be executed and transmitted via electronic transmission, which shall be deemed
an original.
 
8.3.           Titles and Subtitles.  The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.
 
8.4.           Notices.  Unless otherwise provided, any notice required or
permitted under this Agreement shall be given in writing and shall be deemed
effectively given as hereinafter described (i) if given by personal delivery,
then such notice shall be deemed given upon such delivery, (ii) if given by
telex or telecopier, then such notice shall be deemed given upon receipt of
confirmation of complete transmittal, (iii) if given by mail, then such notice
shall be deemed given upon the earlier of (A) receipt of such notice by the
recipient or (B) three days after such notice is deposited in first class mail,
postage prepaid, and (iv) if given by an internationally recognized overnight
air courier, then such notice shall be deemed given one business day after
delivery to such carrier.  All notices shall be addressed to the party to be
notified at the address as follows, or at such other address as such party may
designate by ten days’ advance written notice to the other party:
 
If to the Company:


Summer Energy Holdings, Inc.
800 Bering Drive, Suite 260
Houston, Texas 77057
Attention:  Chief Financial Officer


With a copy to:


Kirton McConkie, PC
60 E. South Temple, Suite 1800
Salt Lake City, Utah 84111
Attention:  Alexander N. Pearson, Esq.


If to the Investor:


to the addresses set forth on the signature page hereto.
 
8.5.           Expenses.  The parties hereto shall pay their own costs and
expenses in connection herewith.  In the event that legal proceedings are
commenced by any party to this Agreement against another party to this Agreement
in connection with this Agreement or the other Transaction Documents, the party
which does not prevail in such proceedings shall pay the reasonable attorneys’
fees and other reasonable out-of-pocket costs and expenses incurred by the
prevailing party in such proceedings.
 
8.6.           Amendments and Waivers.  Any term of this Agreement may be
amended and the observance of any term of this Agreement may be waived (either
generally or in a particular instance and either retroactively or
prospectively), only with the written consent of the Company and the Investor. 
 
8.7.           Severability.  Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof but shall be interpreted as if it
were written so as to be enforceable to the maximum extent permitted by
applicable law, and any such prohibition or unenforceability in any jurisdiction
shall not invalidate or render unenforceable such provision in any other
jurisdiction.  To the extent permitted by applicable law, the parties hereby
waive any provision of law which renders any provision hereof prohibited or
unenforceable in any respect.
 
 
 
13

--------------------------------------------------------------------------------

 
 
8.8.           Entire Agreement.  This Agreement, including the other
Transaction Documents, constitutes the entire agreement among the parties hereof
with respect to the subject matter hereof and thereof and supersede all prior
agreements and understandings, both oral and written, between the parties with
respect to the subject matter hereof and thereof.
 
8.9.           Further Assurances.  The parties shall execute and deliver all
such further instruments and documents and take all such other actions as may
reasonably be required to carry out the transactions contemplated hereby and to
evidence the fulfillment of the agreements herein contained.
 
8.10.           Governing Law; Consent to Jurisdiction; Waiver of Jury
Trial.  This Agreement shall be governed by, and construed in accordance with,
the internal laws of the State of Texas without regard to the choice of law
principles thereof.  Each of the parties hereto irrevocably submits to the
exclusive jurisdiction of the state and federal courts located in Harris County,
Texas for the purpose of any suit, action, proceeding or judgment relating to or
arising out of this Agreement and the transactions contemplated hereby.  Service
of process in connection with any such suit, action or proceeding may be served
on each party hereto anywhere in the world by the same methods as are specified
for the giving of notices under this Agreement.  Each of the parties hereto
irrevocably consents to the jurisdiction of any such court in any such suit,
action or proceeding and to the laying of venue in such court.  Each party
hereto irrevocably waives any objection to the laying of venue of any such suit,
action or proceeding brought in such courts and irrevocably waives any claim
that any such suit, action or proceeding brought in any such court has been
brought in an inconvenient forum.  EACH OF THE PARTIES HERETO WAIVES ANY RIGHT
TO REQUEST A TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO THIS AGREEMENT AND
REPRESENTS THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO THIS WAIVER.
 
8.11.           Company Acceptance.  This Agreement is not binding on the
Company unless and until the Company executes the signature page set forth
below.
 
 [signature page follows]
 

 
14

--------------------------------------------------------------------------------

 

The undersigned has (have) executed this Securities Purchase Agreement on this  
day of   2015.


The Investor:



--------------------------------------------------------------------------------

Signature
 

--------------------------------------------------------------------------------

Individual or Entity Name (and Title, if applicable)
 
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Address
 

--------------------------------------------------------------------------------

Federal Identification or Social Security No.
 

--------------------------------------------------------------------------------

State of Domicile/Organization/Incorporation
 

--------------------------------------------------------------------------------

Signature of Spouse/Partner (if applicable)
 

--------------------------------------------------------------------------------

Name
 
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Address
 

--------------------------------------------------------------------------------

Federal Identification or Social Security No.
 

 
 

   
Additional Information for Notice:
Facsimile:                                                                           
 
Email: 


 
15

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has executed this Securities Purchase Agreement
or caused its duly authorized officer to execute this Agreement as of the date
set forth below.
 


The
Company:                                                                SUMMER
ENERGY HOLDINGS, INC.






By: ___________________________________                                                                          
Name:
Title:


Date of Execution: __________________, 2015





 
16

--------------------------------------------------------------------------------

 



 
EXHIBIT A


Form of Warrant








NEITHER  THIS  SECURITY  NOR  THE  SECURITIES  INTO  WHICH  THIS
SECURITY  IS  EXERCISABLE  HAVE  BEEN  REGISTERED  WITH  THE
SECURITIES   AND   EXCHANGE   COMMISSION   OR   THE   SECURITIES COMMISSION OF
ANY STATE IN RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE
OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM,
OR  IN  A  TRANSACTION  NOT  SUBJECT  TO,  THE  REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE  STATE  SECURITIES  LAWS  AS  EVIDENCED  BY  A  LEGAL OPINION OF
COUNSEL TO THE TRANSFEROR REASONABLY ACCEPTABLE TO THE COMPANY TO SUCH EFFECT,
THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE COMPANY.  THIS
SECURITY MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT WITH A
REGISTERED BROKER-DEALER OR OTHER LOAN WITH A FINANCIAL INSTITUTION THAT IS AN
“ACCREDITED INVESTOR” AS DEFINED IN RULE 501(A) UNDER THE SECURITIES ACT.
 
SUBJECT TO THE PROVISIONS OF SECTION 10 HEREOF, THIS WARRANT SHALL BE VOID AFTER
5:00 P.M. EASTERN TIME ON MARCH 12, 2020, (THE “EXPIRATION DATE”).
 
No. __________
March 12, 2015

 
SUMMER ENERGY HOLDINGS, INC.
 
WARRANT TO PURCHASE 200,000 SHARES OF
COMMON STOCK
 
FOR VALUE RECEIVED, _________________ (“Warrantholder”), is entitled to
purchase, subject to the provisions of this Warrant (the “Warrant”), from Summer
Energy Holdings, Inc., a Nevada corporation (“Company”), at any time after the
date hereof (the “Initial Exercise Date”) and not later than 5:00 P.M., Eastern
time, on the Expiration Date (as defined above), at an exercise price per share
equal to $1.50 (the exercise price in effect being herein called the “Warrant
Price”), 200,000 shares (“Warrant Shares”) of the Company’s Common Stock
(“Common Stock”).  The number of Warrant Shares purchasable upon exercise of
this Warrant and the Warrant Price shall be subject to adjustment from time to
time as described herein.
 
This Warrant is issued by the Company pursuant to a Securities Purchase
Agreement (the “Purchase Agreement”) of even date herewith among the Company and
Warrantholder.
 
B.           Record Keeping.  The Company shall maintain books for the transfer
and registration of the Warrant for purposes of the Company’s books and
records.  Upon the initial issuance of this Warrant, the Company shall issue and
register the Warrant in the name of the Warrantholder on the Company’s books and
records.
 
 
17

--------------------------------------------------------------------------------

 
 
C.           Transfers.  As provided herein, this Warrant may be transferred
only pursuant to a registration statement filed under the Securities Act of
1933, as amended (the “Securities Act”), or an exemption from such
registration.  Subject to such restrictions, the Company shall transfer this
Warrant from time to time upon the books to be maintained by the Company for
that purpose, upon surrender hereof for transfer, properly endorsed or
accompanied by appropriate instructions for transfer and such other documents as
may be reasonably required by the Company, including, if required by the
Company, an opinion of its counsel to the effect that such transfer is exempt
from the registration requirements of the Securities Act, to establish that such
transfer is being made in accordance with the terms hereof, and a new Warrant
shall be issued to the transferee and the surrendered Warrant shall be canceled
by the Company.
 
D.           Exercise of Warrant.
 
1.           Subject to the provisions hereof, the Warrantholder may exercise
this Warrant, in whole or in part, at any time after the Initial Exercise Date
and prior to the Expiration Date, upon surrender of the Warrant, together with
delivery of a duly executed Warrant exercise form, in the form attached hereto
as Appendix A (the “Notice of Exercise”) and payment by cash, certified check or
wire transfer of funds, or pursuant to a cashless exercise pursuant to Section
3(c) below, of the aggregate Warrant Price for that number of Warrant Shares
then being purchased, to the Company during normal business hours on any
business day at the Company’s principal executive offices (or such other office
or agency of the Company as it may designate by notice to the
Warrantholder).  The Warrant Shares so purchased shall be deemed to be issued to
the Warrantholder or the Warrantholder’s designee, as the record owner of such
shares, as of the close of business on the date on which this Warrant shall have
been surrendered (or the date evidence of loss, theft or destruction thereof and
security or indemnity satisfactory to the Company has been provided to the
Company), the Warrant Price shall have been paid and the completed Notice of
Exercise shall have been delivered.  Certificates for the Warrant Shares so
purchased shall be delivered to the Warrantholder within a reasonable time after
this Warrant shall have been so exercised.  The certificates so delivered shall
be in such denominations as may be requested by the Warrantholder and shall be
registered in the name of the Warrantholder or such other name as shall be
designated by the Warrantholder, as specified in the Notice of Exercise.  If
this Warrant shall have been exercised only in part, then, unless this Warrant
has expired, the Company shall, at its expense, at the time of delivery of such
certificates, deliver to the Warrantholder a new Warrant representing the right
to purchase the number of shares with respect to which this Warrant shall not
then have been exercised.  As used herein, “business day” means a day, other
than a Saturday or Sunday, on which banks in New York City, New York are open
for the general transaction of business.  Each exercise hereof shall constitute
the re-affirmation by the Warrantholder that the representations and warranties
contained in the Purchase Agreement are true and correct in all material
respects with respect to the Warrantholder as of the time of such
exercise.  Notwithstanding the foregoing, to effect the exercise of the Warrant
hereunder, the Warrantholder shall not be required to physically surrender this
Warrant to the Company unless the entire Warrant is exercised.  The
Warrantholder and the Company shall maintain records showing the amount
exercised and the dates of such exercise.  The Warrantholder and any assignee,
by acceptance of this Warrant, acknowledge and agree that, by reason of the
provision of the paragraph, following exercise of a portion of the Warrant, the
number of Warrant Shares of this Warrant may be less than the amount stated on
the face hereof.
 
2.
 
2.1.           Subject to the provisions of this Section 3, if there is (A)
registration statement filed by the Company and declared effective by the SEC
registering the resale of the Warrant Shares by the Warrantholder, and (B) the
closing bid price of the Common Stock for each of twenty (20) consecutive
Trading Days (which period shall not have commenced until after such
registration statement shall have been declared effective by the SEC) equals or
exceeds $4.00 per share (the “Threshold Price”) (subject to adjustment for
reverse and forward stock splits, stock dividends, stock combinations and other
similar transactions of the Common Stock that occur after the date of the
Purchase Agreement), then the Company may, within ten (10) Trading Days of such
period, call for cancellation of all or any portion of this Warrant for which a
Notice of Exercise has not yet been delivered (such right, a “Call”). To
exercise this right, the Company must deliver to the Warrantholder an
irrevocable written notice (a “Call Notice”), indicating therein the unexercised
portion of this Warrant to which such notice applies. If the conditions set
forth below for such Call are satisfied, from the period from the date of the
Call Notice through and including the Call Date (as defined below), then any
portion of this Warrant subject to such Call Notice for which a Notice of
Exercise shall not have been received from and after the date of the Call Notice
will be cancelled at 6:30 p.m. (Eastern Time) on the sixtieth (60th) Trading Day
after the date the Call Notice is received by the Warrantholder (such date, the
“Call Date”). Any unexercised portion of this Warrant to which the Call Notice
does not pertain will be unaffected by such Call Notice. In furtherance thereof,
the Company covenants and agrees that it will honor all Notices of Exercise with
respect to Warrant Shares subject to a Call Notice that are tendered from the
time of delivery of the Call Notice through 8:30 p.m. (Eastern Time) on the Call
Date.
 
 
 
18

--------------------------------------------------------------------------------

 
 
2.2.           The parties agree that any Notice of Exercise delivered following
a Call Notice shall first reduce to zero the number of Warrant Shares subject to
such Call Notice prior to reducing the remaining Warrant Shares available for
purchase under this Warrant. For example, if (x) this Warrant then permits the
Warrantholder to acquire 100 Warrant Shares, (y) a Call Notice pertains to 75
Warrant Shares, and (z) prior to 6:30 p.m. (Eastern Time) on the Call Date the
Warrantholder tenders a Notice of Exercise in respect of 50 Warrant Shares, then
(1) on the Call Date the right under this Warrant to acquire 25 Warrant Shares
will be automatically cancelled, (2) the Company, in the time and manner
required under this Warrant, will have issued and delivered to the Warrantolder
50 Warrant Shares in respect of the exercise following receipt of the Call
Notice, and (3) the Warrantholder may, until the Termination Date, exercise this
Warrant for 25 Warrant Shares (subject to adjustment as herein provided and
subject to subsequent Call Notices). Subject again to the provisions of this
Section 3(b), the Company may deliver subsequent Call Notices for any portion of
this Warrant for which the Warrantholder shall not have delivered a Notice of
Exercise. Notwithstanding anything to the contrary set forth in this Warrant,
the Company may not deliver a Call Notice or require the cancellation of this
Warrant (and any Call Notice will be void), unless, from the beginning of the
twenty (20) consecutive Trading Days used to determine whether the Common Stock
has achieved the Threshold Price through the Call Date, (i) the Company shall
have honored in accordance with the terms of this Warrant all Notices of
Exercise delivered by 6:30 p.m. (Eastern Time) on the Call Date, (ii) the
registration statement shall be effective as to all Warrant Shares and the
prospectus thereunder available for use by the Warrantholder for the resale of
all such Warrant Shares and (iii) the Common Stock shall be listed or quoted for
trading on the Trading Market.
 
2.3.            For purposes of this Warrant, a “Trading Day” means (i) a day on
which the Common Stock is traded or quoted on the NASDAQ, the NYSE Amex Equities
Exchange, the New York Stock Exchange, or the OTC Bulletin Board, or any
successor exchange to the foregoing (each a “Trading Market”), or (ii) if the
Common Stock is not traded or quoted on a Trading Market, a day on which the
Common Stock is quoted in the over-the-counter market as reported by Pink OTC
Markets Inc. (or any similar organization or agency succeeding to its functions
of reporting price); provided, that in the event that the Common Stock is not
traded or quoted as set forth in (i), and (ii) hereof, that Trading Day shall
mean a business day.
 
3.           Subject to the provisions hereof, the Warrantholder may effect one
or more cashless exercises by surrendering Warrants to the warrant agent or such
other agent as designated by the Company and giving written notice that the
Warrantholder wishes to effect a cashless exercise by surrendering some Warrants
without exercise, upon which the Company shall issue, or cause to be issued, to
the Warrantholder up to the number of Warrant Shares determined as follows:
 
 
 
19

--------------------------------------------------------------------------------

 
 
X           =           Y x (A-B)/A
 
where:
 
X           =           the maximum number of Warrant Shares that may be issued
to the Warrantholder;
 
Y           =           the number of Warrant Shares with respect to which the
Warrant Certificates are being exercised;
 
A           =           the Market Price as of the Date of Exercise; and
 
B           =           the Exercise Price.
 
“Market Price” of a share of Common Stock on any date shall mean, (i) if the
shares of Common Stock are listed on any national securities exchange, the
average sale price of the Common Stock reported by such exchange during the
twenty (20) Trading Day period to such date; (ii) if the shares of Common Stock
are not quoted on a any such market or listed on any such exchange and the
shares of Common Stock are traded in the over-the-counter market, the average
price reported by the OTC Bulletin Board during the twenty (20) Trading Day
period to such date; (iii) if the shares of Common Stock are not quoted on a any
such market, listed on any such exchange or quoted on the OTC Bulletin Board,
then the average price quoted in the over-the-counter market as reported by the
National Quotation Bureau Incorporated (or any similar organization or agency
succeeding its functions of reporting prices) during the twenty (20) Trading Day
period to such date; or (iv) if none of clauses (i)-(iii) are applicable, then
as determined by mutual agreement of the Company and the Warrantholder; or if
the Company and the Warrantholder are unable to agree on a Market Price, either
party may submit the matter to arbitration as provided herein.
 
“Date of Exercise” means the date on which the Company has received from
Warrantholder (i) the Warrant, and (ii) a written notice of election to exercise
signed by Warrantholder and indicating the number of Warrant Shares to be
purchased.
 
The rights granted herein shall not in any way limit any other remedies that a
Warrantholder may have under the Registration Rights Agreement of even date
herewith (the “Registration Rights Agreement”) or in any other agreement or any
other remedies that may be available pursuant to applicable law for breach by
the Company of the Registration Rights Agreement.
 
4.           Company’s Failure to Timely Deliver Securities.  If within seven
(7) Trading Days after the Company’s receipt of the facsimile copy of a Notice
of Exercise the Company shall fail to issue and deliver a certificate to the
Warrantholder and register such shares of Common Stock on the Company’s share
register or credit the Warrantholder’s balance account with the Depository Trust
& Clearing Corporation for the number of shares of Common Stock to which the
Warrantholder is entitled upon the Warrantholder’s exercise hereunder or
pursuant to the Company’s obligation set forth in clause (ii) below, and if on
or after such Trading Day the Warrantholder purchases (in an open market
transaction or otherwise) shares of Common Stock to deliver in satisfaction of a
sale by the Warrantholder of shares of Common Stock issuable upon such exercise
that the Warrantholder anticipated receiving from the Company (a “Buy-In”), then
the Company shall, within six (6) business days after the Warrantholder’s
request and in the Warrantholder’s discretion, either (i) pay cash to the
Warrantholder in an amount equal to the Warrantholder’s total purchase price
(including brokerage commissions, if any) for the shares of Common Stock so
purchased (the “Buy-In Price”), at which point the Company’s obligation to
deliver such certificate (and to issue such shares of Common Stock) or credit
such Warrantholder’s balance account with DTC shall terminate, or (ii) promptly
honor its obligation to deliver to the Warrantholder a certificate or
certificates representing such shares of Common Stock or credit such
Warrantholder’s balance account with DTC and pay cash to the Warrantholder in an
amount equal to the excess (if any) of the Buy-In Price over the product of (A)
such number of shares of Common Stock, times (B) the Market Price on the date of
exercise.
 
 
 
20

--------------------------------------------------------------------------------

 
 
E.           Compliance with the Securities Act of 1933. This Warrant may only
be exercised by the Warrantholder if the Warrantholder is an “accredited
investor” as defined by Rule 501 of Regulation D.  The Company may cause the
legend set forth on the first page of this Warrant to be set forth on each
Warrant, and a similar legend on any security issued or issuable upon exercise
of this Warrant, unless counsel for the Company is of the opinion as to any such
security that such legend is unnecessary.
 
F.           Payment of Taxes.  The Company will pay any documentary stamp taxes
attributable to the initial issuance of Warrant Shares issuable upon the
exercise of the Warrant; provided, however, that the Company shall not be
required to pay any tax or taxes which may be payable in respect of any transfer
involved in the issuance or delivery of any certificates for Warrant Shares in a
name other than that of the Warrantholder in respect of which such shares are
issued, and in such case, the Company shall not be required to issue or deliver
any certificate for Warrant Shares or any Warrant until the person requesting
the same has paid to the Company the amount of such tax or has established to
the Company’s reasonable satisfaction that such tax has been paid.  The
Warrantholder shall be responsible for income taxes due under federal, state or
other law, if any such tax is due.
 
G.           Mutilated or Missing Warrants.  In case this Warrant shall be
mutilated, lost, stolen, or destroyed, the Company shall issue in exchange and
substitution of and upon surrender and cancellation of the mutilated Warrant, or
in lieu of and substitution for the Warrant lost, stolen or destroyed, a new
Warrant of like tenor and for the purchase of a like number of Warrant Shares,
but only upon receipt of evidence reasonably satisfactory to the Company of such
loss, theft or destruction of the Warrant, and with respect to a lost, stolen or
destroyed Warrant, reasonable indemnity or bond with respect thereto, if
requested by the Company.
 
H.           Reservation of Common Stock.  At any time when this Warrant is
exercisable, the Company shall at all applicable times keep reserved until
issued (if necessary) as contemplated by this Section 7, out of the authorized
and unissued shares of Common Stock, at least a number of shares of Common Stock
equal to 120% of the number of shares of Common Stock as shall from time to time
be necessary to effect the exercise of all of this Warrant then
outstanding.  The Company agrees that all Warrant Shares issued upon due
exercise of the Warrant shall be, at the time of delivery of the certificates
for such Warrant Shares, duly authorized, validly issued, fully paid and
non-assessable shares of Common Stock of the Company.
 
I.           Adjustments.
 
1.           If the Company shall, at any time or from time to time while this
Warrant is outstanding, pay a dividend or make a distribution on its Common
Stock in shares of Common Stock, subdivide its outstanding shares of Common
Stock into a greater number of shares or combine its outstanding shares of
Common Stock into a smaller number of shares or issue by reclassification of its
outstanding shares of Common Stock any shares of its capital stock (including
any such reclassification in connection with a consolidation or merger in which
the Company is the continuing corporation), then (i) the Warrant Price in effect
immediately prior to the date on which such change shall become effective shall
be adjusted by multiplying such Warrant Price by a fraction, the numerator of
which shall be the number of shares of Common Stock outstanding immediately
prior to such change and the denominator of which shall be the number of shares
of Common Stock outstanding immediately after giving effect to such change and
(ii) the number of Warrant Shares purchasable upon exercise of this Warrant
shall be adjusted by multiplying the number of Warrant Shares purchasable upon
exercise of this Warrant immediately prior to the date on which such change
shall become effective by a fraction, the numerator of which is shall be the
Warrant Price in effect immediately prior to the date on which such change shall
become effective and the denominator of which shall be the Warrant Price in
effect immediately after giving effect to such change, calculated in accordance
with clause (i) above.  Such adjustments shall be made successively whenever any
event listed above shall occur.
 
 
 
21

--------------------------------------------------------------------------------

 
 
2.           If any capital reorganization, reclassification of the capital
stock of the Company, consolidation or merger of the Company with another
corporation in which the Company is not the survivor, or sale, transfer or other
disposition of all or substantially all of the Company’s assets to another
corporation shall be effected, then, as a condition of such reorganization,
reclassification, consolidation, merger, sale, transfer or other disposition,
lawful and adequate provision shall be made whereby each Warrantholder shall
thereafter have the right to purchase and receive upon the basis and upon the
terms and conditions herein specified and in lieu of the Warrant Shares
immediately theretofore issuable upon exercise of the Warrant, such shares of
stock, securities or assets as would have been issuable or payable with respect
to or in exchange for a number of Warrant Shares equal to the number of Warrant
Shares immediately theretofore issuable upon exercise of the Warrant, had such
reorganization, reclassification, consolidation, merger, sale, transfer or other
disposition not taken place, and in any such case appropriate provision shall be
made with respect to the rights and interests of each Warrantholder to the end
that the provisions hereof (including, without limitation, provision for
adjustment of the Warrant Price) shall thereafter be applicable, as nearly
equivalent as may be practicable in relation to any shares of stock, securities
or assets thereafter deliverable upon the exercise hereof.  The Company shall
not effect any such consolidation, merger, sale, transfer or other disposition
unless prior to or simultaneously with the consummation thereof the successor
corporation (if other than the Company) resulting from such consolidation or
merger, or the corporation purchasing or otherwise acquiring such assets or
other appropriate corporation or entity shall assume the obligation to deliver
to the Warrantholder, at the last address of the Warrantholder appearing on the
books of the Company, such shares of stock, securities or assets as, in
accordance with the foregoing provisions, the Warrantholder may be entitled to
purchase, and the other obligations under this Warrant.  The provisions of this
paragraph (b) shall similarly apply to successive reorganizations,
reclassifications, consolidations, mergers, sales, transfers or other
dispositions.
 
3.           In case the Company shall fix a payment date for the making of a
distribution to all holders of Common Stock (including any such distribution
made in connection with a consolidation or merger in which the Company is the
continuing corporation) of evidences of indebtedness or assets (other than cash
dividends or cash distributions payable out of consolidated earnings or earned
surplus or dividends or distributions referred to in Section 8(a)), or
subscription rights or warrants, the Warrant Price to be in effect after such
payment date shall be determined by multiplying the Warrant Price in effect
immediately prior to such payment date by a fraction, the numerator of which
shall be the total number of shares of Common Stock outstanding multiplied by
the Market Price per share of Common Stock immediately prior to such payment
date, less the fair market value (as determined by the Company’s Board of
Directors in good faith) of said assets or evidences of indebtedness so
distributed, or of such subscription rights or warrants, and the denominator of
which shall be the total number of shares of Common Stock outstanding multiplied
by such Market Price per share of Common Stock immediately prior to such payment
date.
 
 
 
22

--------------------------------------------------------------------------------

 
 
4.           An adjustment to the Warrant Price shall become effective
immediately after the payment date in the case of each dividend or distribution
and immediately after the effective date of each other event which requires an
adjustment.
 
5.           In the event that, as a result of an adjustment made pursuant to
this Section 8, the Warrantholder shall become entitled to receive any shares of
capital stock of the Company other than shares of Common Stock, the number of
such other shares so receivable upon exercise of this Warrant shall be subject
thereafter to adjustment from time to time in a manner and on terms as nearly
equivalent as practicable to the provisions with respect to the Warrant Shares
contained in this Warrant.
 
6.           To the extent permitted by applicable law and the listing
requirements of any stock market or exchange on which the Common Stock is then
listed, the Company from time to time may decrease the Warrant Price by any
amount for any period of time if the period is at least twenty (20) days, the
decrease is irrevocable during the period and the Board shall have made a
determination that such decrease would be in the best interests of the Company,
which determination shall be conclusive provided however, that the Warrant Price
may not be decreased below the Market Price on the date of the execution of the
Purchase Agreement.  Whenever the Warrant Price is decreased pursuant to the
preceding sentence, the Company shall provide written notice thereof to the
Warrantholder at least five (5) days prior to the date the decreased Warrant
Price takes effect, and such notice shall state the decreased Warrant Price and
the period during which it will be in effect.
 
J.           Fractional Interest.  The Company shall not be required to issue
fractions of Warrant Shares upon the exercise of this Warrant.  If any
fractional share of Common Stock would, except for the provisions of the first
sentence of this Section 9, be deliverable upon such exercise, the Company, in
lieu of delivering such fractional share, shall pay to the exercising
Warrantholder an amount in cash equal to the Market Price (determined in
accordance with Section 3(b)) of such fractional share of Common Stock on the
date of exercise.
 
K.           Benefits.  Nothing in this Warrant shall be construed to give any
person, firm or corporation (other than the Company and the Warrantholder) any
legal or equitable right, remedy or claim, it being agreed that this Warrant
shall be for the sole and exclusive benefit of the Company and the
Warrantholder.
 
L.           Notices to Warrantholder.  Upon the happening of any event
requiring an adjustment of the Warrant Price, the Company shall promptly give
written notice thereof to the Warrantholder at the address appearing in the
records of the Company, stating the adjusted Warrant Price and the adjusted
number of Warrant Shares resulting from such event and setting forth in
reasonable detail the method of calculation and the facts upon which such
calculation is based.  Failure to give such notice to the Warrantholder or any
defect therein shall not affect the legality or validity of the subject
adjustment.
 
M.           Identity of Transfer Agent.  The Transfer Agent for the Common
Stock is Colonial Stock Transfer in Salt Lake City, Utah.  Upon the appointment
of any subsequent transfer agent for the Common Stock or other shares of the
Company’s capital stock issuable upon the exercise of the rights of purchase
represented by the Warrant, the Company will mail to the Warrantholder a
statement setting forth the name and address of such transfer agent.
 
 
 
23

--------------------------------------------------------------------------------

 
 
N.           Notices.  Unless otherwise provided, any notice required or
permitted under this Warrant shall be given in writing and shall be deemed
effectively given and received as hereinafter described (i) if given by personal
delivery, then such notice shall be deemed received upon such delivery, (ii) if
given by telex or facsimile, then such notice shall be deemed received upon
receipt of confirmation of complete transmittal, (iii) if given by certified
mail return receipt requested, then such notice shall be deemed received upon
the day such return receipt is signed, and (iv) if given by an internationally
recognized overnight air courier, then such notice shall be deemed given one
business day after delivery to such carrier.  Copies of such notices shall also
be transmitted by email to the email address provided for on the signature page
of the Purchase Agreement.  All notices shall be addressed as follows: if to the
Warrantholder, at its address as set forth in the Company’s books and records
and, if to the Company, at the address as follows, or at such other address as
the Warrantholder or the Company may designate by ten days’ advance written
notice to the other:
 
If to the Company:


Summer Energy Holdings, Inc.
800 Bering Drive, Suite 260
Houston, Texas 77057
Attention:  Chief Financial Officer


With a copy to (which copy shall not constitute notice):


Kirton | McConkie
60 E. South Temple, Suite 1800
Salt Lake City, UT 84111
Attention:  Alexander N. Pearson


O.           Registration Rights.  The initial Warrantholder (and its applicable
assignees as provided in the Registration Rights Agreement) is entitled to the
benefit of certain piggyback registration rights with respect to the shares of
Common Stock issuable upon the exercise of this Warrant as provided in the
Registration Rights Agreement.
 
P.           Successors.  All the covenants and provisions hereof by or for the
benefit of the Warrantholder shall bind and inure to the benefit of its
respective successors and assigns hereunder.
 
Q.           Governing Law; Consent to Jurisdiction; Waiver of Jury Trial.  This
Warrant shall be governed by, and construed in accordance with, the internal
laws of the State of Texas, without reference to the choice of law provisions
thereof.  The Company and, by accepting this Warrant, the Warrantholder, each
irrevocably submits to the exclusive jurisdiction of the state and federal
courts located in Harris County, Texas for the purpose of any suit, action,
proceeding or judgment relating to or arising out of this Warrant and the
transactions contemplated hereby.  Service of process in connection with any
such suit, action or proceeding may be served on each party hereto anywhere in
the world by the same methods as are specified for the giving of notices under
this Warrant.  The Company and, by accepting this Warrant, the Warrantholder,
each irrevocably consents to the jurisdiction of any such court in any such
suit, action or proceeding and to the laying of venue in such court.  The
Company and, by accepting this Warrant, the Warrantholder, each irrevocably
waives any objection to the laying of venue of any such suit, action or
proceeding brought in such courts and irrevocably waives any claim that any such
suit, action or proceeding brought in any such court has been brought in an
inconvenient forum.
 
 
 
24

--------------------------------------------------------------------------------

 
 
EACH OF THE COMPANY AND, BY ITS ACCEPTANCE HEREOF, THE WARRANTHOLDER HEREBY
WAIVES ANY RIGHT TO REQUEST A TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO
THIS WARRANT AND REPRESENTS THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO
THIS WAIVER.
 
R.           Dispute Resolution.  In the case of a dispute as to the
determination of the Market Price, the Company shall submit the disputed
determinations via facsimile to the Warrantholder.  If the Warrantholder and the
Company are unable to agree upon such determination of the Market Price within
three business days of such disputed determination being submitted to the
Warrantholder, then the Company shall, within two business days, submit via
facsimile the disputed determination of the Market Price to an independent,
reputable investment bank selected by the Company and approved by the
Warrantholder.  The Company shall cause at its expense the investment bank to
perform the determinations and notify the Company and the Warrantholder of the
results no later than ten business days from the time it receives the disputed
determinations or calculations.  Such investment bank’s determination shall be
binding upon all parties absent demonstrable error.
 
S.           No Rights as Stockholder.  Prior to the exercise of this Warrant,
the Warrantholder shall not have or exercise any rights as a stockholder of the
Company by virtue of its ownership of this Warrant.
 
T.           Amendment; Waiver.  Any term of this Warrant may be amended or
waived (including the adjustment provisions included in Section 8 of this
Warrant) upon the written consent of the Company and the Warrantholder.
 
U.           Remedies; Other Obligations; Breaches and Injunctive Relief.  The
remedies provided in this Warrant shall be cumulative and in addition to all
other remedies available under this Warrant and the other Transaction Documents,
at law or in equity (including a decree of specific performance and/or other
injunctive relief), and nothing herein shall limit the right of the
Warrantholder right to pursue actual damages for any failure by the Company to
comply with the terms of this Warrant.  The Company acknowledges that a breach
by it of its obligations hereunder will cause irreparable harm to the
Warrantholder and that the remedy at law for any such breach may be
inadequate.  The Company therefore agrees that, in the event of any such breach
or threatened breach, the Warrantholder shall be entitled, in addition to all
other available remedies, an injunction restraining any breach, without the
necessity of showing economic loss and without any bond or other security being
required.
 
V.           Section Headings.  The section headings in this Warrant are for the
convenience of the Company and the Warrantholder and in no way alter, modify,
amend, limit or restrict the provisions hereof.
 
[Signature Page Follows]
 

 
25

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed, as
of the _____ day of __________________, 2015.
 


SUMMER ENERGY HOLDINGS, INC.






By:          
Name:
Title:                      



 
26

--------------------------------------------------------------------------------

 

APPENDIX A
 
SUMMER ENERGY HOLDINGS, INC.
NOTICE OF EXERCISE FORM
 


To Summer Energy Holdings, Inc.:


The undersigned hereby irrevocably elects to exercise the right of purchase
represented by the within Warrant (“Warrant”) for, and to purchase thereunder by
the payment of the Warrant Price and surrender of the Warrant, _______________
shares of Common Stock (“Warrant Shares”) provided for therein, and requests
that certificates for the Warrant Shares be issued as follows:
 

 
Name
   
Address
 
Federal Tax ID or Social Security No.



and delivered by certified mail to the above address, or electronically (provide
DWAC Instructions):
 
_____________________________________
 
_____________________________________
 
_____________________________________
 
or other (specify):
 
_____________________________________
 
_____________________________________
 
_____________________________________
 


 
and, if the number of Warrant Shares shall not be all the Warrant Shares
purchasable upon exercise of the Warrant, that a new Warrant for the balance of
the Warrant Shares purchasable upon exercise of this Warrant be registered in
the name of the undersigned Warrantholder or the undersigned’s Assignee as below
indicated and delivered to the address stated below.
 
[signatures on following page]
 

 
27

--------------------------------------------------------------------------------

 
 
 
Dated: ___________________, ____
 
 
 
 

--------------------------------------------------------------------------------

Signature
 

--------------------------------------------------------------------------------

Individual or Entity Name (and Title, if applicable)
 
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Address
 

--------------------------------------------------------------------------------

Federal Identification or Social Security No.
 
 
 
 
 
 
 
 
Note:  The signature must correspond with the name of the Warrantholder as
written on the first page of the Warrant in every particular, without alteration
or enlargement or any change whatever, unless the Warrant has been assigned.
 

--------------------------------------------------------------------------------

Signature of Spouse/Partner (if applicable)
 

--------------------------------------------------------------------------------

Name (please print)
 
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Address
 

--------------------------------------------------------------------------------

Federal Identification or Social Security No.
 
Assignee:
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 
 




 
28

--------------------------------------------------------------------------------

 

 
EXHIBIT B


Form of Promissory Note




$100,000 Houston, Texas
March 12, 2015
 
FOR VALUE RECEIVED, Summer Energy Holdings, Inc., a Nevada corporation
(“Company”), promises to pay to __________________ (the “Investor”), or his
order, at _____________________ or at such other place as the Investor may from
time to time designate in writing, the sum of One Hundred Thousand Dollars
($100,000), in lawful money of the United States, plus interest calculated as
set forth below (the “Loan”):


1.           Interest.  Interest shall accrue on this promissory note (this
“Note”) at the rate of fifteen percent (15.0%) per annum.  Interest will be
calculated for the actual number of days the principal is outstanding and based
on a three hundred sixty five (365) day year.
 
2.           Payments.  Company shall be required to make quarterly
interest-only payments throughout the term of this Note on the last day of each
calendar quarter commencing June 30, 2015.  The entire unpaid principal balance
of the Loan, together with any accrued interest and other unpaid charges or fees
hereunder, shall be due and payable on or before the Maturity Date (as defined
below).
 
3.           Purchase Agreement.  This Note is made pursuant to that certain
Securities Purchase Agreement of even date herewith between Company and
Investor, as amended (the “Purchase Agreement”), wherein Investor represented
and warranted that, among other things, Investor is an “accredited investor” as
defined in Rule 501(a) of the Securities Act of 1933, as amended, and that
Investor has had an opportunity to evaluate an investment in the Company and to
ask question and receive answers from Company regarding the terms and conditions
of Investor’s investment in the Company.
 
4.           Maturity Date.  Absent the occurrence of an Event of Default
hereunder and the acceleration thereafter by Investor, the principal and
interest and all other amounts payable by Company under the terms of this Note
shall be due and payable in full on or before September 12, 2016 (the “Maturity
Date”).  If the Maturity Date should fall (whether by acceleration or otherwise)
on a day that is not a business day, payment of the outstanding amounts shall be
made on the next succeeding business day.
 
5.           Prepayment.  Company may prepay the Loan, in whole or in part, at
any time without penalty or premium.
 
6.           No Security.  This Note is an unsecured obligation of Company and
no collateral has been pledged or granted by Company or any other party to
secure repayment of this Note.
 
 
 
29

--------------------------------------------------------------------------------

 
 
7.           Event of Default.  The occurrence of any of the following shall be
deemed to be an event of default (“Event of Default”) hereunder:
 
(a)           Failure by Company to pay any monetary amount within thirty (30)
days of its due date;
 
(b)           Failure by Company to perform any other obligation under this
Note, and failure to cure such default within thirty (30) days after written
notice from Investor;
 
(c)           Default by Company in any of its obligations under the Purchase
Agreement; or
 
(d)           A bankruptcy petition is filed or made by Company or a bankruptcy
filing is made against Company and such involuntary petition is not dismissed
within sixty (60) days.
 
8.           Remedies.  Upon the occurrence of an Event of Default, and after
any applicable notice period, at the option of the Investor, the entire
principal amount of this Note together with all accrued interest thereon, if
any, shall, without demand or notice, immediately become due and payable.  Upon
the occurrence of an Event of Default (and so long as such Event of Default
shall continue), the entire principal amount of this Note, together with all
accrued interest thereon, if any, all other amounts due, and any judgment for
the principal, interest, if any, and other amounts shall bear interest at the
rate of 18% per annum.  No delay or omission on the part of the Investor in
exercising any right under this Note shall operate as a waiver of such right.
 
9.           Waiver.  Company hereby waives diligence, demand for payment,
presentment for payment, protest, notice of nonpayment, notice of protest,
notice of intent to accelerate, notice of acceleration, notice of dishonor, and
notice of nonpayment, and all other notices or demands of any kind and expressly
agrees that, without in any way affecting the liability of Company, the Investor
may extend any Maturity Date or the time for payment of any installment due
hereunder, accept additional security, and release any security or guaranty.
 
10.           Change, Discharge, Termination, or Waiver.  No provision of this
Note may be changed, discharged, terminated, or waived except in a writing
signed by the party against whom enforcement of the change, discharge,
termination, or waiver is sought.  No failure on the part of the Investor to
exercise and no delay by the Investor in exercising any right or remedy under
this Note or under the law shall operate as a waiver thereof.
 
11.           Attorney’s Fees.  If any Event of Default occurs, Company promises
to pay all costs of enforcement and collection and preparation therefor,
including but not limited to, reasonable attorneys’ fees, whether or not any
action or proceeding is brought to enforce the provisions hereof (including,
without limitation, all such costs incurred in connection with any bankruptcy,
receivership, or other court proceedings, whether at the trial or appellate
level) or with regard to any arbitration proceeding.
 
12.           Severability.  If any provision of this Note is unenforceable, the
enforceability of the other provisions shall not be affected and they shall
remain in full force and effect.
 
 
 
30

--------------------------------------------------------------------------------

 
 
13.           Number and Gender.  In this Note the singular shall include the
plural and the masculine shall include the feminine and neuter gender, and vice
versa.
 
14.           Headings.  Headings at the beginning of each numbered section of
this Note are intended solely for convenience and are not part of this Note.
 
15.           Choice of Law.  This Note shall be governed by and construed in
accordance with the laws of the state of Texas without giving effect to conflict
of laws principles.
 
16.           Time of the Essence.  Time is of the essence with regard to each
provision of this Note as to which time is a factor.
 
IN WITNESS WHEREOF, Company has executed and delivered this Note this ___ day of
March, 2015.
 
COMPANY:




Summer Energy Holdings, Inc.


By:
____________________________                                                                


Its:
____________________________                                                                
 



 
31

--------------------------------------------------------------------------------

 



 
EXHIBIT C


Form of Registration Rights Agreement
 
REGISTRATION RIGHTS AGREEMENT
 
THIS REGISTRATION RIGHTS AGREEMENT (the “Agreement”) is made and entered into by
and among Summer Energy Holdings, Inc., a Nevada corporation (the “Company”),
and the “Investor” signatory hereto and who has executed and delivered to the
Company a Securities Purchase Agreement to purchase certain securities described
therein.
 
The parties hereby agree as follows:
 
W.           Certain Definitions.
 
As used in this Agreement, the following terms shall have the following
meanings:
 
“Affiliate” shall mean, with respect to any person, any other person which
directly or indirectly controls, is controlled by, or is under common control
with, such person.
 
“Business Day” shall mean a day, other than a Saturday or Sunday, on which banks
in New York City are open for the general transaction of business.
 
“Common Stock” shall mean the Company’s common stock and any securities into
which such shares may hereinafter be reclassified.
 
“Investor” shall mean the Investor indentified in a subscription agreement or
Purchase Agreement and who is signatory to this Agreement.
 
“Issuable Shares” shall mean the shares of Common Stock and the shares of Common
Stock issuable upon the exercise of the Warrants.
 
“Prospectus” shall mean (i) the prospectus included in any Registration
Statement, as amended or supplemented by any prospectus supplement, with respect
to the terms of the offering of any portion of the Registrable Securities
covered by such Registration Statement and by all other amendments and
supplements to the prospectus, including post-effective amendments and all
material incorporated by reference in such prospectus, and (ii) any “free
writing prospectus” as defined in Rule 405 under the 1933 Act.
 
“Purchase Agreement” shall mean that certain Securities Purchase Agreement by
and between Investor and the Company, of even date herewith, for the purchase of
Common Stock and a Warrant.
 
“Register,” “registered” and “registration” refer to a registration made by
preparing and filing a Registration Statement or similar document in compliance
with the 1933 Act (as defined below), and the declaration or ordering of
effectiveness of such Registration Statement or document.
 
“Registrable Securities” shall mean (i) the Issuable Shares and (ii) any other
securities issued or issuable with respect to or in exchange for Registrable
Securities; provided, that, a security shall cease to be a Registrable Security
upon (a) a Registration Statement with respect to the sale of such securities
shall have become effective under the 1933 Act and such securities shall have
been sold, transferred, disposed of or exchanged pursuant to such Registration
Statement, (b) such securities shall have been otherwise transferred, new
certificates for them not bearing a legend restricting further transfer shall
have been delivered by the Company and subsequent public distribution of them
shall not require registration under the 1933 Act, (c) such securities shall
have ceased to be outstanding, or (d) such securities are saleable under
Rule 144 of the 1933 Act without regard to any volume limitation requirements
under Rule 144 of the 1933 Act.
 
 
 
32

--------------------------------------------------------------------------------

 
 
“Registration Statement” shall mean any registration statement of the Company
filed under the 1933 Act that covers the public offering of any Registrable
Securities, amendments and supplements to such Registration Statement, including
post-effective amendments, all exhibits and all material incorporated by
reference in such Registration Statement.
 
“Rights Holder” shall mean the Investor, and “Rights Holders” shall mean those
persons who have executed either a subscription agreement or a Purchase
Agreement to purchase securities consisting of Common Stock and Warrants of the
Company during offerings made by the Company during calendar year 2015.
 
“SEC” shall mean the U.S. Securities and Exchange Commission.
 
“Warrant” shall mean the Warrant to purchase shares of Common Stock issued to
the Investor.
 
“1933 Act” shall mean the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
 
“1934 Act” shall mean the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
 
X.           Piggy-Back Registration Only.
 
1.           In the event the Company proposes to register any of its stock or
other securities under the 1933 Act in connection with the public offering of
such securities solely for cash, it will, prior to such filing, give written
notice to all Rights Holders of its intention to do so.  Upon the written
request of a Rights Holder given within ten (10) days after the Company provides
such notice (which request shall state the intended method of disposition of
such Registrable Securities), the Company shall use commercially reasonable
efforts to cause all Registrable Securities which the Company has been requested
by such Rights Holder to register to be registered under the 1933 Act to the
extent necessary to permit their sale or other disposition in accordance with
the intended methods of distribution specified in the request of such Rights
Holder; provided that the Company shall have the right to postpone or withdraw
any registration effected pursuant to this Section 2 without obligation to the
Rights Holder.
 
2.           If the registration for which the Company gives notice pursuant to
Section 2(a) is a registered public offering involving an underwriting, the
Company shall so advise the Rights Holders as part of the written notice given
pursuant to Section 2(a).  In such an event, the right of any Rights Holder to
include its Registrable Securities in such registration pursuant to this Section
2 shall be conditioned upon such Rights Holder’s participation in such
underwriting on the terms set forth herein.  All Rights Holders proposing to
distribute their securities through such underwriting shall (together with the
Company) enter into an underwriting agreement in customary form with the
underwriter or underwriters selected for the underwriting by the Company.
 
 
 
33

--------------------------------------------------------------------------------

 
 
Notwithstanding any other provision of this Section 2, if the managing
underwriter determines that marketing factors require a limitation of the number
of shares to be underwritten, the Company may limit the number of Registrable
Securities to be included in such registration and underwriting to not less than
thirty (30) percent of the aggregate number of shares to be underwritten.  The
Company shall so advise all Rights Holders requesting registration, and the
number of shares that are entitled to be included in the registration and
underwriting shall be allocated in the following manner.  The number of shares
that may be included in such registration and underwriting shall be allocated
among all Rights Holders requesting registration in proportion, as nearly as
practicable, to the respective number of Registrable Securities which they held
at the time the Company gives the notice specified in Section 2(a).  If any
Rights Holder would thus be entitled to include more securities than such Rights
Holder requested to be registered, the excess shall be allocated among the other
requesting Rights Holders pro-rata in the manner described in the preceding
sentence.  If any Rights Holder disapproves of the terms of any such
underwriting, such person may elect to withdraw therefrom by written notice to
the Company, and any Registrable Securities or other securities excluded or
withdrawn from such underwriting shall be withdrawn from such registration.
 
Y.           Registration.
 
1.           Registration Statements.  If and whenever the Company elects to
effect the registration of any Registrable Securities under the 1933 Act, the
Company shall prepare and file with the SEC one Registration Statement on Form
S-3 (or, if Form S-3 is not then available to the Company, on such form of
registration statement as is then available to effect a registration for resale
of the Registrable Securities), covering the resale of securities equaling 100%
of the Registrable Securities.  Subject to any SEC comments, such Registration
Statement shall include the plan of distribution attached hereto as Exhibit A
(the “Plan of Distribution”).  Such Registration Statement also shall cover, to
the extent allowable under the 1933 Act (including Rule 416), such indeterminate
number of additional shares of Common Stock resulting from stock splits, stock
dividends or similar transactions with respect to the Registrable
Securities.  The Registration Statement (and each amendment or supplement
thereto, and each request for acceleration of effectiveness thereof) shall be
provided in accordance with Section 3(c) to the Rights Holders and their counsel
prior to its filing or other submission.  The Company shall have the right to
terminate or withdraw any registration initiated by it hereunder prior to the
effectiveness of such registration whether or not any Rights Holders have
elected to include Registrable Securities in such registration.  The expenses of
such withdrawn registration shall be borne by the Company.
 
2.           Expenses.  The Company will pay all expenses associated with each
registration, including filing and printing fees, the Company’s counsel and
accounting fees and expenses, costs associated with clearing the Registrable
Securities for sale under applicable state securities laws, and listing fees,
fees and expenses of one counsel to represent the Rights Holder and other
similarly situated Rights Holders (not to exceed $15,000) and the Rights
Holders’ reasonable expenses in connection with the registration, but excluding
discounts, commissions, fees of underwriters, selling brokers, dealer managers
or similar securities industry professionals with respect to the Registrable
Securities being sold.
 
3.           Effectiveness.
 
3.1.           In the event the Company elects to file a Registration Statement,
the Company shall use commercially reasonable efforts to have the Registration
Statement declared effective as soon as practicable.  Any request for
acceleration of the Registration Statement shall seek effectiveness at 5:00
p.m., New York time, or as soon thereafter as practicable.  The Company shall
notify the Rights Holders by facsimile or e-mail as promptly as practicable, and
in any event, prior to 9:00 a.m., New York time, on the day after any
Registration Statement is declared effective, shall file with the SEC under Rule
424 a final Prospectus as promptly as practicable, and in any event, prior to
9:00 a.m., New York time, on the day after any Registration Statement is
declared effective, and shall advise the Rights Holders in writing that either
(i) it has complied with the requirements of Rule 172 or (ii) it is unable to
satisfy the conditions of Rule 172 and, as a result, Rights Holders are required
to deliver a copy of the Prospectus in connection with any sales of Registrable
Securities (in which case, the Company shall deliver to the Rights Holders a
copy of the Prospectus to be used in connection with the sale or other
disposition of the securities covered thereby).
 
 
 
34

--------------------------------------------------------------------------------

 
 
3.2.           For not more than twenty (20) consecutive days or for a total of
not more than forty-five (45) days in any twelve (12) month period, the Company
may delay the disclosure of material non-public information concerning the
Company, by suspending the use of any Prospectus included in any registration
contemplated by this Section containing such information, the disclosure of
which at the time is not, in the good faith opinion of the Company, in the best
interests of the Company (an “Allowed Delay”); provided, that the Company shall
promptly (a) notify the Rights Holders in writing of the existence of (but in no
event, without the prior written consent of a Rights Holder, shall the Company
disclose to the Rights Holder any of the facts or circumstances regarding)
material non-public information giving rise to an Allowed Delay, (b) advise the
Rights Holder in writing and obtain the written agreement of such Rights Holder
to maintain the strictest confidentiality regarding any material non-public
information of which such Rights Holder may become aware, (c) to cease all
purchases and sales under the Registration Statement until the end of the
Allowed Delay, and (d) use commercially reasonable efforts to terminate an
Allowed Delay as promptly as practicable.
 
4.           Limitation on Damages. In no event shall the Company be liable for
total, aggregate damages in excess of an aggregate of 6.0% of the aggregate
amount invested by the Rights Holders pursuant to the Purchase Agreement; and
(ii) in no event shall damages payable to any Rights Holder exceed 6% of the
aggregate amount invested by such Rights Holder.
 
Z.           Company Obligations.  In the event the Company elects to file a
Registration Statement, the Company will use commercially reasonable efforts to
effect the registration of the Registrable Securities in accordance with the
terms hereof, and pursuant thereto the Company will, as expeditiously as
possible:
 
1.           use commercially reasonable efforts to cause such Registration
Statement to become effective at 5:00 p.m., New York time, or as soon thereafter
as practicable and to remain continuously effective for a period that will
terminate upon the earlier of (i) the date on which all Registrable Securities
covered by such Registration Statement as amended from time to time, have been
sold, and (ii) the date on which all Registrable Securities covered by such
Registration Statement may be sold pursuant to Rule 144 of the 1933 Act without
regard to any volume limitation requirements under Rule 144 of the 1933 Act (the
“Effectiveness Period”) and advise the Rights Holders in writing when the
Effectiveness Period has expired;
 
2.           prepare and file with the SEC such amendments and post-effective
amendments to the Registration Statement and the Prospectus as may be necessary
to keep the Registration Statement effective for the Effectiveness Period and to
comply with the provisions of the 1933 Act and the 1934 Act with respect to the
distribution of all of the Registrable Securities covered thereby;
 
3.           furnish to each of the Rights Holders and their collective, single
designated legal counsel (i) promptly after the same is prepared and publicly
distributed, filed with the SEC, or received by the Company (but not later than
two (2) Business Days after the filing date, receipt date or sending date, as
the case may be) one (1) copy of any Registration Statement and any amendment
thereto, each preliminary prospectus and Prospectus and each amendment or
supplement thereto, and each letter written by or on behalf of the Company to
the SEC or the staff of the SEC, and each item of correspondence from the SEC or
the staff of the SEC, in each case relating to such Registration Statement
(other than any portion of any thereof which contains information for which the
Company has sought confidential treatment), and (ii) such number of copies of a
Prospectus, including a preliminary prospectus, and all amendments and
supplements thereto and such other documents as each Rights Holder may
reasonably request in order to facilitate the disposition of the Registrable
Securities owned by such Rights Holder that are covered by the related
Registration Statement;
 
 
 
35

--------------------------------------------------------------------------------

 
 
4.           use commercially reasonable efforts to (i) prevent the issuance of
any stop order or other suspension of effectiveness and, (ii) if such order is
issued, obtain the withdrawal of any such order at the earliest possible moment;
 
5.           prior to any public offering of Registrable Securities, use
commercially reasonable efforts to (i) register or qualify or cooperate with the
Rights Holders and their counsel in connection with the registration or
qualification of such Registrable Securities for offer and sale under the
securities or blue sky laws of such jurisdictions requested by the Rights
Holders and (ii) do any and all other acts or things necessary or advisable to
enable the distribution in such jurisdictions of the Registrable Securities
covered by the Registration Statement; provided, however, that the Company shall
not be required in connection therewith or as a condition thereto to (i) qualify
to do business in any jurisdiction where it would not otherwise be required to
qualify but for this Section 4(e), (ii) subject itself to general taxation in
any jurisdiction where it would not otherwise be so subject but for this Section
4(e), (iii) file a general consent to service of process in any such
jurisdiction; or (iv) provide any undertakings that cause material expense or
burden to the Company;
 
6.           use commercially reasonable efforts to cause all Registrable
Securities covered by a Registration Statement to be listed on each securities
exchange, interdealer quotation system or other market on which similar
securities issued by the Company are then listed;
 
7.           immediately notify the Rights Holders, at any time prior to the end
of the Effectiveness Period, upon discovery that, or upon the happening of any
event as a result of which, the Prospectus includes an untrue statement of a
material fact or omits to state any material fact required to be stated therein
or necessary to make the statements therein not misleading in light of the
circumstances then existing, and promptly prepare, file with the SEC and furnish
to such holder a supplement to or an amendment of such Prospectus as may be
necessary so that such Prospectus shall not include an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances then existing; and
 
8.           otherwise use commercially reasonable efforts to comply with all
applicable rules and regulations of the SEC under the 1933 Act and the 1934 Act,
including, without limitation, Rule 172 under the 1933 Act, file any final
Prospectus, including any supplement or amendment thereof, with the SEC pursuant
to Rule 424 under the 1933 Act, promptly inform the Rights Holders in writing
if, at any time during the Effectiveness Period, the Company does not satisfy
the conditions specified in Rule 172 and, as a result thereof, the Rights
Holders are required to deliver a Prospectus in connection with any disposition
of Registrable Securities and take such other actions as may be reasonably
necessary to facilitate the registration of the Registrable Securities
hereunder; and make available to its security holders, as soon as reasonably
practicable, but not later than the Availability Date (as defined below), an
earnings statement covering a period of at least twelve (12) months, beginning
after the effective date of each Registration Statement, which earnings
statement shall satisfy the provisions of Section 11(a) of the 1933 Act,
including Rule 158 promulgated thereunder (for the purpose of this subsection
4(h), “Availability Date” means the 45th day following the end of the fourth
fiscal quarter that includes the effective date of such Registration Statement,
except that, if such fourth fiscal quarter is the last quarter of the Company’s
fiscal year, “Availability Date” means the 90th day after the end of such fourth
fiscal quarter).
 
 
 
36

--------------------------------------------------------------------------------

 
 
9.           With a view to making available to the Rights Holders the benefits
of Rule 144 of the 1933 Act (or its successor rule) and any other rule or
regulation of the SEC that may at any time permit the Rights Holders to sell
shares of Common Stock to the public without registration, the Company covenants
and agrees to:  (i) use commercially reasonable efforts to make and keep public
information available, as those terms are understood and defined in Rule 144,
until the earlier of (A) six months after such date as all of the Registrable
Securities may be resold pursuant to Rule 144 without regard to any volume
limitation requirements under Rule 144 or (B) such date as all of the
Registrable Securities shall have been resold; (ii) use commercially reasonable
efforts to file with the SEC in a timely manner all reports and other documents
required of the Company under the 1934 Act; and (iii) furnish to each Rights
Holder upon request, as long as such Rights Holder owns any Registrable
Securities, (A) a written statement by the Company that it has complied with the
reporting requirements of the 1934 Act, (B) a copy of the Company’s most recent
Annual Report on Form 10-K or Quarterly Report on Form 10-Q, and (C) such other
information as may be reasonably requested in order to avail such Rights Holder
of any rule or regulation of the SEC that permits the selling of any such
Registrable Securities without registration.
 
AA.           Due Diligence Review; Information.  The Company shall make
available, during normal business hours, for inspection and review by the Rights
Holders, advisors to and representatives of the Rights Holders (who may or may
not be affiliated with the Rights Holders and who are reasonably acceptable to
the Company), all financial and other records, all filings with the SEC, and all
other corporate documents and properties of the Company as may be reasonably
necessary for the purpose of such review, and cause the Company’s officers,
directors and employees, within a reasonable time period, to supply all such
information reasonably requested by the Rights Holders or any such
representative, advisor or underwriter in connection with such Registration
Statement (including, without limitation, in response to all questions and other
inquiries reasonably made or submitted by any of them), prior to and from time
to time after the filing and effectiveness of the Registration Statement for the
sole purpose of enabling the Rights Holders and such representatives, advisors
and underwriters and their respective accountants and attorneys to conduct
initial and ongoing due diligence with respect to the Company and the accuracy
of such Registration Statement.
 
The Company shall not disclose material nonpublic information to the Rights
Holders, or to advisors to or representatives of the Rights Holders, unless
prior to disclosure of such information the Company: (a) identifies such
information as being material nonpublic information and provides the Rights
Holders, such advisors and representatives with the opportunity to accept or
refuse to accept such material nonpublic information for review and any Rights
Holder wishing to obtain such information enters into an appropriate
confidentiality agreement with the Company with respect thereto; and (b) advises
the Rights Holder in writing to cease all purchases and sales under the
Registration Statement until such information has become public information for
not less than four (4) business days.
 
BB.           Obligations of the Rights Holders.
 
1.           Should the Company, in its sole discretion, decide to file a
Registration Statement, each Rights Holder shall furnish in writing to the
Company such information regarding itself, the Registrable Securities held by it
and the intended method of disposition of the Registrable Securities held by it,
as shall be reasonably required by the provisions of this Agreement to effect
the registration of such Registrable Securities and shall execute such documents
in connection with such registration as the Company may reasonably request,
including a completed questionnaire in the form attached hereto as Exhibit
B.  At least ten (10) Business Days prior to the first anticipated filing date
of any Registration Statement, the Company shall notify each Rights Holder of
the information the Company requires from such Rights Holder if such Rights
Holder elects to have any of the Registrable Securities included in the
Registration Statement.  A Rights Holder shall provide such information to the
Company at least two (2) Business Days prior to the first anticipated filing
date of such Registration Statement if such Rights Holder elects to have any of
the Registrable Securities included in the Registration Statement.
 
 
 
37

--------------------------------------------------------------------------------

 
 
2.           Each Rights Holder, by its acceptance of the Registrable Securities
agrees to cooperate with the Company as reasonably requested by the Company in
connection with the preparation and filing of a Registration Statement
hereunder, unless such Rights Holder has notified the Company in writing of its
election to exclude all of its Registrable Securities from such Registration
Statement.
 
3.           Each Rights Holder agrees that, upon receipt of any notice from the
Company of either (i) the commencement of an Allowed Delay pursuant to Section
3(c)(ii) or (ii) the happening of an event pursuant to Section 4(g) hereof, such
Rights Holder will immediately discontinue disposition of Registrable Securities
pursuant to the Registration Statement covering such Registrable Securities,
until the Rights Holder is advised by the Company that such dispositions may
again be made.
 
4.           Each Rights Holder, advisor to and representative of the Rights
Holder (who may or may not be affiliated with the Right Holder) (each, an
“Inspector”) will hold in confidence, and will not make any disclosure (except
to an Investor) of, any records or other information that the Company determines
in good faith to be confidential, and of which determination the Inspectors are
so notified, unless (i) the disclosure of such information is necessary to avoid
or correct a misstatement or omission in any Registration Statement, (ii) the
release of such information is ordered pursuant to a subpoena or other order
from a court or government body of competent jurisdiction, (iii) the information
has been made generally available to the public other than by disclosure in
violation of this or any other agreement (to the knowledge of the relevant
Inspector), (iv) the information was developed independently by an Inspector
without breach of this Agreement, (v) the information was known to the Inspector
before receipt of such information from the Company, or (vi) the information was
disclosed to the Inspector by a third party without restriction.  The Company is
not required to disclose any confidential information to any Inspector unless
and until such Inspector has entered into a confidentiality agreement (in form
and substance reasonably satisfactory to the Company) with the Company with
respect thereto, substantially in the substance of this Section 6(d).  Each
Investor will, upon learning that disclosure of confidential information is
sought in or by a court or governmental body of competent jurisdiction or
through other means, give prompt notice to the Company and allow the Company, at
the Company’s expense, to undertake appropriate action to prevent disclosure of,
or to obtain a protective order for, the information deemed
confidential.  Nothing herein will be deemed to limit the Investor’s ability to
sell Registrable Securities in a manner that is otherwise consistent with
applicable laws and regulations.
 
5.           No Investor may participate in any underwritten distribution
hereunder unless such Investor (a) agrees to sell such Investor’s Registrable
Securities on the basis provided in any underwriting arrangements applicable to
such distribution, (b) completes and executes all questionnaires, powers of
attorney, indemnities, underwriting agreements and other documents reasonably
required under the terms of such underwriting arrangements, and (c) agrees to
pay its pro rata share of all underwriting discounts and commissions applicable
with respect to its Registrable Securities.
 
CC.           Indemnification.
 
 
 
38

--------------------------------------------------------------------------------

 
 
1.           Indemnification by the Company.  The Company will indemnify and
hold harmless each Rights Holder and its officers, directors, members, employees
and agents, successors and assigns, and each other person, if any, who controls
such Rights Holder within the meaning of the 1933 Act, against any losses,
claims, damages or liabilities, joint or several, to which they may become
subject under the 1933 Act or otherwise, insofar as such losses, claims, damages
or liabilities (or actions in respect thereof) arise out of or are based upon:
(i) any untrue statement or alleged untrue statement of any material fact
contained in any Registration Statement, any preliminary Prospectus or final
Prospectus, or any amendment or supplement thereof; (ii) any blue sky
application or other document executed by the Company specifically for that
purpose or based upon written information furnished by the Company filed in any
state or other jurisdiction in order to qualify any or all of the Registrable
Securities under the securities laws thereof (any such application, document or
information herein called a “Blue Sky Application”); (iii) the omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein not misleading; (iv) any violation
by the Company or its agents of any rule or regulation promulgated under the
1933 Act applicable to the Company or its agents and relating to action or
inaction required of the Company in connection with such registration; or (v)
any failure to register or qualify the Registrable Securities included in any
such Registration in any state where the Company or its agents has affirmatively
undertaken or agreed in writing that the Company will undertake such
registration or qualification on a Rights Holder’s behalf and will reimburse
such Rights Holder, and each such officer, director, member, employee, agent,
successor and assign, and each such controlling person for any legal or other
expenses reasonably incurred by them in connection with investigating or
defending any such loss, claim, damage, liability or action; provided, however,
that (i) the Company will not be liable in any such case if and to the extent
that any such loss, claim, damage or liability arises out of or is based upon an
untrue statement or alleged untrue statement or omission or alleged omission so
made in conformity with information furnished by such Rights Holder or any such
controlling person in writing specifically for use in such Registration
Statement or Prospectus, and (ii) does not apply to amounts paid in settlement
of any loss, claim, damage or liability if such settlement is made without the
prior written consent of the Company, which consent will not be unreasonably
withheld.
 
2.           Indemnification by the Rights Holders.  Each Rights Holder agrees,
severally but not jointly, to indemnify and hold harmless, to the fullest extent
permitted by law, the Company, its directors, officers, employees, stockholders
and each person who controls the Company (within the meaning of the 1933 Act)
against any losses, claims, damages, liabilities and expense (including
reasonable attorney fees) resulting from (i) any untrue statement of a material
fact or any omission of a material fact required to be stated in the
Registration Statement or Prospectus or preliminary Prospectus or amendment or
supplement thereto or any Blue Sky Application or necessary to make the
statements therein not misleading, to the extent, but only to the extent that
such untrue statement or omission is contained in any information furnished in
writing by such Rights Holder to the Company specifically for inclusion in such
Registration Statement or Prospectus or amendment or supplement thereto, (ii)
the omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading; (iii)
any violation by the Rights Holder or its agents of any rule or regulation
promulgated under the 1933 Act applicable to the Rights Holder or its agents and
relating to action or inaction required of the Rights Holder in connection with
such registration.  In no event shall the liability of a Rights Holder be
greater in amount than the dollar amount of the proceeds (net of all expense
paid by such Rights Holder in connection with any claim relating to this Section
7 and the amount of any damages such Rights Holder has otherwise been required
to pay by reason of such untrue statement or omission) received by such Rights
Holder upon the sale of the Registrable Securities included in the Registration
Statement giving rise to such indemnification obligation.  In addition, a Rights
Holder shall not be liable hereunder to the extent that any such loss, claim,
damage, liability (or action or proceeding in respect thereof) or expense arises
out of the Company’s, or any underwriter’s, or their representatives’ failure to
send or give a copy of a final Prospectus, as the same may be then supplemented
or amended, to the person or entity asserting an untrue statement or alleged
untrue statement or omission or alleged omission at or prior to the written
confirmation of the sale of securities to such person or entity if such
statement or omission was corrected in such final Prospectus.
 
 
 
39

--------------------------------------------------------------------------------

 
 
3.           Conduct of Indemnification Proceedings.  Any person entitled to
indemnification hereunder shall (i) give prompt notice to the indemnifying party
of any claim with respect to which it seeks indemnification and (ii) permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party; provided that any person entitled to
indemnification hereunder shall have the right to employ separate counsel and to
participate in the defense of such claim, but the fees and expenses of such
counsel shall be at the expense of such person unless (a) the indemnifying party
has agreed to pay such fees or expenses, (b) the indemnifying party shall have
failed to assume the defense of such claim and employ counsel reasonably
satisfactory to such person or (c) in the reasonable judgment of any such
person, based upon written advice of its counsel, a conflict of interest exists
between such person and the indemnifying party with respect to such claims (in
which case, if the person notifies the indemnifying party in writing that such
person elects to employ separate counsel at the expense of the indemnifying
party, the indemnifying party shall not have the right to assume the defense of
such claim on behalf of such person); and provided, further, that the failure of
any indemnified party to give notice as provided herein shall not relieve the
indemnifying party of its obligations hereunder, except to the extent that such
failure to give notice shall materially adversely affect the indemnifying party
in the defense of any such claim or litigation.  It is understood that the
indemnifying party shall not, in connection with any proceeding in the same
jurisdiction, be liable for fees or expenses of more than one separate firm of
attorneys at any time for all such indemnified parties.  No indemnifying party
will, except with the consent of the indemnified party, consent to entry of any
judgment or enter into any settlement that does not include as an unconditional
term thereof the giving by the claimant or plaintiff to such indemnified party
of a release from all liability in respect of such claim or litigation.
 
4.           Contribution.  If for any reason the indemnification provided for
in the preceding paragraphs (a) and (b) is unavailable to an indemnified party
or insufficient to hold it harmless, other than as expressly specified therein,
then the indemnifying party shall contribute to the amount paid or payable by
the indemnified party as a result of such loss, claim, damage or liability in
such proportion as is appropriate to reflect the relative fault of the
indemnified party and the indemnifying party, as well as any other relevant
equitable considerations.  No person guilty of fraudulent misrepresentation
within the meaning of Section 11(f) of the 1933 Act shall be entitled to
contribution from any person not guilty of such fraudulent
misrepresentation.  In no event shall the contribution obligation of a holder of
Registrable Securities be greater in amount than the dollar amount of the
proceeds (net of all expenses paid by such holder in connection with any claim
relating to this Section 7 and the amount of any damages such holder has
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission) received by it upon the sale of the
Registrable Securities giving rise to such contribution obligation.
 
DD.           Miscellaneous.
 
1.           Amendments and Waivers.  This Agreement may be amended only by a
writing signed by the Company and the holders of a majority of the
then-outstanding Registrable Securities.  The Company may take any action herein
prohibited, or omit to perform any act herein required to be performed by it,
only if the Company shall have obtained the written consent to such amendment,
action or omission to act, of the person adversely affected by such action or
omission.
 
2.           Notices.  All notices and other communications provided for or
permitted hereunder shall be made as required in the Purchase Agreement.
 
3.           Assignments and Transfers by Rights Holders.  The provisions of
this Agreement shall be binding upon and inure to the benefit of the Rights
Holders and their respective successors and permitted assigns.  A Rights Holder
may transfer or assign, in whole or from time to time in part, its rights
hereunder in connection with the transfer of Registrable Securities by such
Rights Holder only if such transferee or assignee receives at least 20,000
Registrable Securities (adjusted for stock splits, stock dividends, stock
combinations and similar corporate actions); provided, further, that such
transferee or assignee shall execute a copy of this Agreement and that such
Rights Holder complies with all laws applicable thereto and provides written
notice of assignment to the Company promptly after such assignment is effected.
 
 
 
40

--------------------------------------------------------------------------------

 
 
4.           Assignments and Transfers by the Company.  This Agreement may not
be assigned by the Company (whether by operation of law or otherwise) without
the prior written consent of the Rights Holder, provided, however, that the
Company may assign its rights and delegate its duties hereunder to any surviving
or successor corporation in connection with a merger or consolidation of the
Company with another corporation, or a sale, transfer or other disposition of
all or substantially all of the Company’s assets to another corporation, without
the prior written consent of the Rights Holder, after notice duly given by the
Company to each Rights Holder.
 
5.           Benefits of the Agreement.  The terms and conditions of this
Agreement shall inure to the benefit of and be binding upon the respective
permitted successors and assigns of the parties.  Nothing in this Agreement,
express or implied, is intended to confer upon any party other than the parties
hereto or their respective successors and assigns any rights, remedies,
obligations, or liabilities under or by reason of this Agreement, except as
expressly provided in this Agreement.
 
6.           Counterparts; Faxes.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  This Agreement may also
be executed via facsimile, which shall be deemed an original.
 
7.           Titles and Subtitles.  The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.
 
8.           Severability.  Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof but shall be interpreted as if it
were written so as to be enforceable to the maximum extent permitted by
applicable law, and any such prohibition or unenforceability in any jurisdiction
shall not invalidate or render unenforceable such provision in any other
jurisdiction.  To the extent permitted by applicable law, the parties hereby
waive any provision of law which renders any provisions hereof prohibited or
unenforceable in any respect.
 
9.           Further Assurances.  The parties shall execute and deliver all such
further instruments and documents and take all such other actions as may
reasonably be required to carry out the transactions contemplated hereby and to
evidence the fulfillment of the agreements herein contained.
 
10.           Entire Agreement.  This Agreement is intended by the parties as a
final expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein.  This Agreement supersedes all prior
agreements and understandings between the parties with respect to such subject
matter.
 
 
 
41

--------------------------------------------------------------------------------

 
 
11.           Governing Law; Consent to Jurisdiction; Waiver of Jury
Trial.  This Agreement shall be governed by, and construed in accordance with,
the internal laws of the State of Texas without regard to the choice of law
principles thereof.  Each of the parties hereto irrevocably submits to the
exclusive jurisdiction of the state and federal courts located in Harris County,
Texas for the purpose of any suit, action, proceeding or judgment relating to or
arising out of this Agreement and the transactions contemplated hereby.  Service
of process in connection with any such suit, action or proceeding may be served
on each party hereto anywhere in the world by the same methods as are specified
for the giving of notices under this Agreement.  Each of the parties hereto
irrevocably consents to the jurisdiction of any such court in any such suit,
action or proceeding and to the laying of venue in such court.  Each party
hereto irrevocably waives any objection to the laying of venue of any such suit,
action or proceeding brought in such courts and irrevocably waives any claim
that any such suit, action or proceeding brought in any such court has been
brought in an inconvenient forum.
 
EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO REQUEST A TRIAL BY JURY IN ANY
LITIGATION WITH RESPECT TO THIS AGREEMENT AND REPRESENTS THAT COUNSEL HAS BEEN
CONSULTED SPECIFICALLY AS TO THIS WAIVER.
 

 
42

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
or caused their duly authorized officers to execute this Agreement as of the
last date set forth on the signature pages below.
 


The
Company:                                                                SUMMER
ENERGY HOLDINGS, INC.






Date:
_______________                                              By:_________________________________________                                                                           
Name:
Title:


 
43

--------------------------------------------------------------------------------

 

The Investor:





--------------------------------------------------------------------------------

Signature
 

--------------------------------------------------------------------------------

Individual or Entity Name (and Title, if applicable)
 
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 Address
 
Date: _________________, 2015

--------------------------------------------------------------------------------

Signature of Spouse/Partner (if applicable)
 

--------------------------------------------------------------------------------

Name
 
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Address




 
44

--------------------------------------------------------------------------------

 

Exhibit A
 
Plan of Distribution
 
The selling stockholders, which as used herein includes donees, pledgees,
transferees or other successors-in-interest selling shares of common stock or
interests in shares of common stock received after the date of this prospectus
from a selling stockholder as a gift, pledge, partnership distribution or other
transfer, may, from time to time, sell, transfer or otherwise dispose of any or
all of their shares of common stock or interests in shares of common stock on
any stock exchange, market or trading facility on which the shares are traded or
in private transactions.  These dispositions may be at fixed prices, at
prevailing market prices at the time of sale, at prices related to the
prevailing market price, at varying prices determined at the time of sale, or at
negotiated prices.
 
The selling stockholders may use any one or more of the following methods when
disposing of shares or interests therein:
 
 
·
ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

 
 
·
block trades in which the broker-dealer will attempt to sell the shares as
agent, but may position and resell a portion of the block as principal to
facilitate the transaction;

 
 
·
purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

 
 
·
an exchange distribution in accordance with the rules of the applicable
exchange;

 
 
·
privately negotiated transactions;

 
 
·
short sales effected after the date the registration statement of which this
prospectus is a part is declared effective by the SEC;

 
 
·
through the writing or settlement of options or other hedging transactions,
whether through an options exchange or otherwise;

 
 
·
broker-dealers may agree with the selling stockholders to sell a specified
number of such shares at a stipulated price per share;

 
 
·
a combination of any such methods of sale; and

 
 
·
any other method permitted by law.

 
The selling stockholders may, from time to time, pledge or grant a security
interest in some or all of the shares of common stock owned by them and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell the shares of common stock, from time to time, under
this prospectus, or under an amendment to this prospectus under Rule 424(b)(3)
or other applicable provision of the Securities Act amending the list of selling
stockholders to include the pledgee, transferee or other successors in interest
as selling stockholders under this prospectus.  The selling stockholders also
may transfer the shares of common stock in other circumstances, in which case
the transferees, pledgees or other successors in interest will be the selling
beneficial owners for purposes of this prospectus.
 
In connection with the sale of our common stock or interests therein, the
selling stockholders may enter into hedging transactions with broker-dealers or
other financial institutions, which may in turn engage in short sales of the
common stock in the course of hedging the positions they assume.  The selling
stockholders may also sell shares of our common stock short and deliver these
securities to close out their short positions, or loan or pledge the common
stock to broker-dealers that in turn may sell these securities.  The selling
stockholders may also enter into option or other transactions with
broker-dealers or other financial institutions or the creation of one or more
derivative securities which require the delivery to such broker-dealer or other
financial institution of shares offered by this prospectus, which shares such
broker-dealer or other financial institution may resell pursuant to this
prospectus (as supplemented or amended to reflect such transaction).
 
 
 
45

--------------------------------------------------------------------------------

 
 
The aggregate proceeds to the selling stockholders from the sale of the common
stock offered by them will be the purchase price of the common stock less
discounts or commissions, if any.  Each of the selling stockholders reserves the
right to accept and, together with their agents from time to time, to reject, in
whole or in part, any proposed purchase of common stock to be made directly or
through agents.  We will not receive any of the proceeds from this offering.
Upon any exercise of the warrants by payment of cash, however, we will receive
the exercise price of the warrants.
 
The selling stockholders also may resell all or a portion of the shares in open
market transactions in reliance upon Rule 144 under the Securities Act of 1933,
provided that they meet the criteria and conform to the requirements of that
rule.
 
The selling stockholders and any underwriters, broker-dealers or agents that
participate in the sale of the common stock or interests therein may be
“underwriters” within the meaning of Section 2(11) of the Securities Act.  Any
discounts, commissions, concessions or profit they earn on any resale of the
shares may be underwriting discounts and commissions under the Securities
Act.  Selling stockholders will be subject to the prospectus delivery
requirements of the Securities Act, unless an exemption therefrom is available.
 
To the extent required, the shares of our common stock to be sold, the names of
the selling stockholders, the respective purchase prices and public offering
prices, the names of any agents, dealer or underwriter, any applicable
commissions or discounts with respect to a particular offer will be set forth in
an accompanying prospectus supplement or, if appropriate, a post-effective
amendment to the registration statement that includes this prospectus.
 
In order to comply with the securities laws of some states, if applicable, the
common stock may be sold in these jurisdictions only through registered or
licensed brokers or dealers.  In addition, in some states the common stock may
not be sold unless it has been registered or qualified for sale or an exemption
from registration or qualification requirements is available and is complied
with.
 
There can be no assurance that any selling shareholder will sell any or all of
the shares of common stock registered pursuant to the shelf registration
statement, of which this prospectus forms a part.
 
We have advised the selling stockholders that the anti-manipulation rules of
Regulation M under the Exchange Act may apply to sales of shares in the market
and to the activities of the selling stockholders and their affiliates.  In
addition, to the extent applicable we will make copies of this prospectus (as it
may be supplemented or amended from time to time) available to the selling
stockholders for the purpose of satisfying the prospectus delivery requirements
of the Securities Act.  The selling stockholders may indemnify any broker-dealer
that participates in transactions involving the sale of the shares against
certain liabilities, including liabilities arising under the Securities Act.
 
We have agreed to indemnify the selling stockholders against liabilities,
including liabilities under the Securities Act and state securities laws,
relating to the registration of the shares offered by this prospectus.
 
We will pay all our expenses of the registration of the shares of common stock
pursuant to the registration rights agreement, including, without limitation,
Securities and Exchange Commission filing fees and expenses of compliance with
state securities or “blue sky” laws.
 
We have agreed with the selling stockholders to keep the registration statement
of which this prospectus constitutes a part effective until the earlier of (1)
such time as all of the shares covered by this prospectus have been disposed of
pursuant to and in accordance with the registration statement or (2) the date on
which the shares may be sold pursuant to Rule 144 of the Securities Act without
regard to any volume limitation requirements under Rule 144 of the Securities
Act.


 
46

--------------------------------------------------------------------------------

 

Exhibit B
 
SELLING SHAREHOLDERS
QUESTIONNAIRE
 
In connection with the preparation of the Registration Statement on Form S-3 of
Summer Energy Holdings, Inc. (the “Company”), it is necessary that the Company
obtain from you (“Selling Shareholder”) written verification of certain
information required to be disclosed in the Registration Statement.
 
Please use the utmost care in responding to this Questionnaire.  You should be
aware that if the Registration Statement contains any false or misleading
statements which are material, under certain circumstances the Company and those
in control of the Company, including officers and directors, could be subject to
liability.  If the answer to any of the questions is “no,” “none” or “not
applicable,” please so indicate.  Please do not leave any questions unanswered.
 
As used herein, “Fiscal Year” refers to the Company’s fiscal year ended December
31, 2014, and for previous fiscal years.  Other underlined terms are defined in
Appendix A to this Questionnaire.
 
If at any time prior to the effectiveness of the Registration Statement you
discover that your answer to any question was inaccurate, or if any event
occurring subsequent to your completion hereof and prior to the effectiveness of
the Registration Statement would require a change in your answers to any
questions, please contact Jaleea George, or her successor, by telephone at (713)
375-2790 immediately.
 
I hereby acknowledge, by my execution and dating of this Questionnaire in the
places indicated below, that my answers to the following questions are true and
correct to the best of my information and belief.
 
INVESTOR:


Dated:                                           Dated:                                           





--------------------------------------------------------------------------------

Signature
 

--------------------------------------------------------------------------------

Individual or Entity Name (and Title, if applicable)
 
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Address

--------------------------------------------------------------------------------

Signature of Spouse/Partner (if applicable)
 

--------------------------------------------------------------------------------

Name
 
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Address


 
47

--------------------------------------------------------------------------------

 

I
GENERAL INFORMATION
 
Question 1(a):
 
Name:  Please set forth the full name of the Selling Shareholder.
 
Answer:
 


 
Question 1(b):
 
If the Selling Shareholder is not a natural person, please indicate whether the
Selling Shareholder is one of the following:
 
 
·
a reporting company under the Exchange Act

 
 
·
a majority owned subsidiary of a reporting company under the Exchange Act,

 
 
·
a registered investment fund under the 1940 Act.

 
Yes ___________                                           No ____________
 


 
Question 1(c):
 
If the Selling Shareholder is not one of the three above, identify those persons
that have voting and investment control over the Company.
 
Answer:
 


 


 
Question 1(d):
 
Is the Selling Shareholder an executive officer or director of the Company or 5%
or more holder of Company shares of common stock.
 
Yes ____________                                           No ______________
 


 
Question 2:
 
Family Relationships.  If you have any family relationship, by blood, marriage
or adoption not more remote than first cousin, with any director, executive
officer, or nominee to become a director or executive officer of the Company,
its parent, any of its subsidiaries, or other affiliates, or any individual who
has been employed by the Company in the past three years as an executive
officer, please identify such relative and describe the nature of the
relationship.
 
Answer:
 


 
48

--------------------------------------------------------------------------------

 
 
 
Question 3:
 
Is the Selling Shareholder a broker dealer and/or member of the Financial
Industry Regulatory Authority (“FINRA”) or a broker dealer’s affiliate and/or
member of FINRA?
 
Yes ___                                No ___
 
If a Selling Shareholder is a broker dealer and/or member of the FINRA, please
indicate whether the Selling Shareholder acquired its securities as compensation
for underwriting activities or investment purposes.
 
Yes ___                                No ___
 
If a Selling Shareholder is an affiliate of a broker dealer and/or member of the
FINRA, please indicate whether this broker dealer’s affiliate:
 
 
·
purchased the securities to be resold in the ordinary course of business; and

 
 
·
had no agreements or understandings, directly or indirectly, with any person to
distribute the securities at the time of their purchase.

 
Yes ___                                No ___
 
Is any member of your Immediate Family (by blood, marriage or adoption) a member
of the FINRA.
 
Yes ___                                No ___
 
If you marked “Yes” to any of the questions above, please briefly describe the
facts below, giving the names of the broker dealer and/or member of the FINRA to
which your answer refers (including, for example, percentage of ownership,
amount of loan and interest payable, applicable dates, names of Affiliates,
family, etc).
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
Question 4:
 
State whether you provide any consulting or other services to the Company.
 
Yes ___                                No ___
 
 
 
49

--------------------------------------------------------------------------------

 
 
 
(a)           If you marked “Yes”, please briefly describe such services,
including cash and non-cash compensation received and attach copies of written
agreements or correspondence describing such services.
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



(b)           Please identify any of the following relationships you have with
any Member of the FINRA.
 

   
None
¨
Advisor
¨
Officer
¨
Director
¨
Trustee
¨
Founder
¨
Registered Representative
¨
5% Stockholder
¨
Employee
¨
Immediate Family
¨
Broker/Dealer
¨
Promoter
¨
Consultant
¨
Finder
¨
Bridge Lender
¨
General Partner
¨
Limited Partner
¨
Equity Investor
¨
Client or Customer
¨
Subordinated Debt Holder
¨
Other
¨

 
(c)           Please describe the nature of any relationship identified
above.  For example, if you are an advisor, promoter, consultant or finder,
describe the compensation you received; if you are an equity investor, state the
class of securities and percentage interest you hold; and if you are an
Immediate Family Member, describe the exact relationship, including the name of
the person to whom you are related and the position such person holds with any
Member of the FINRA.  Identify the Member of the FINRA:
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
50

--------------------------------------------------------------------------------

 


 
(d)           State whether you have any oral and/or written agreements with any
Member of the FINRA or Person Associated with a Member of FINRA concerning the
disposition of your securities of the Company.
 
Yes ___                                No ___
 
(e)           If you marked “Yes”, please briefly describe such agreement and
attach copies of written agreements or correspondence describing such
arrangement.
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



Question 5:
 
Involvement in Certain Legal Proceedings.  Have any of the following events
occurred during the last five years:
 
(a)           Were you the subject of any order, judgment or decree of any court
(not subsequently reversed, suspended or vacated by any court) permanently or
temporarily enjoining you (i) from acting as a futures commission merchant,
introducing broker, commodity trading advisor, commodity pool operator, floor
broker, leverage transaction merchant, any other person regulated by the
Commodity Futures Trading Commission (“CFTC”), or an associated person of any of
the foregoing; or as an investment advisor, underwriter, broker or dealer in
securities; or as an affiliated person, director or employee of any investment
company, bank, savings and loan association or insurance company; or from
engaging in or continuing any conduct or practice in connection with such
activity; or (ii) from engaging in any type of business practice; or (iii) from
engaging in any activity in connection with the purchase or sale of any security
or commodity or in connection with any violation of federal or state securities
laws or federal commodities laws?
 
YES _______________ NO _______________
 
(b)           Were you the subject of any order, judgment or decree of any
federal or state authority barring, suspending or otherwise limiting for more
than 60 days your right to engage in any activity described in subparagraph (a)
above, or to be associated with persons engaged in any such activity?
 
YES _______________ NO _______________
 
(c)           Has any court, the SEC, CFTC, NYSE, American Stock Exchange, FINRA
or any commodity exchange or NASDAQ imposed a sanction against you or found you
to have violated any federal or state securities or commodities laws?
 
YES _______________ NO _______________
 
(d)           Do you or any of your associates have any claims against the
Company or any of its subsidiaries; or are you or any of your associates a party
adverse to the Company or any of its subsidiaries in any legal proceeding; or do
you or any of your associates have a material interest adverse to the Company or
any of its subsidiaries in any legal proceeding?
 
YES _______________ NO _______________
 
 
 
51

--------------------------------------------------------------------------------

 
 
II
SECURITY OWNERSHIP
 
Question 6:  Your Securities Holdings.
 
(a)           As to each class of equity securities of the Company, its parent
or any subsidiary, state the total number of shares or other units beneficially
owned by you as of the date hereof.
 

   
NUMBER OF SHARES
TITLE OF EQUITY SECURITY
 
BENEFICIALLY OWNED
(Include warrant, options and convertible debt)
                                             


If you listed any warrants, options, convertible debt or other derivative
securities that are not fully vested, please set forth the vesting schedule
below.
 
Vesting Schedule(s):
 
(b)           If, as a result of applying the rules regarding beneficial
ownership summarized in the Appendix to this Questionnaire, you have included in
the amount stated in answer to Question 6(a) above under “Number of Shares
Beneficially Owned” shares not issued in your name, please provide details as to
the nature of such beneficial ownership of such shares or other units and state
the amount of shares or units so owned;
 
Answer:
 


 
(c)           If, as a result of applying the rules regarding beneficial
ownership summarized in the Appendix to this Questionnaire, you have excluded
from the amount stated in the answer to Question 6(a) above under “Number of
Shares Beneficially Owned” shares or units which are issued in your name, please
state the amount so excluded and explain why you are not the beneficial owner of
such shares or units.
 
Answer:
 
 
 
52

--------------------------------------------------------------------------------

 
 
 
(d)           Of the total number of shares or units beneficially owned by you,
as reported in answer to Question 6(a), indicate below the amounts as to which
you have sole or shared voting or investment power.
 

 
Common Stock
 
Other
(i.e. warrants, options or convertible debt)
Sole voting power
     
Shared voting power
     
Sole investment power
     
Shared investment power
     

 
(e)           Does the Selling Shareholder have a registration rights agreement
with the Company other than as described in the Purchase Agreement entered into
in connection with this questionnaire?
 
Yes_____________                                           No ______________
 
If so, attach a copy.
 
 
Question 7:  Disclaimer of Beneficial Ownership.
 
(a)           If you wish to disclaim beneficial ownership of any securities
referred to above, please set forth the number of such shares or units, the
circumstances upon which the disclaimer of beneficial ownership is based, the
name of the person or persons who should be shown as the beneficial owner(s) of
such shares or units, and your relationship to that person or those persons.
 
Answer:
 


 


 
(b)           Do you or any of your affiliates or associates participate in
investment decisions made by any nonprofit entity that owns Company securities?
If yes, please provide details and indicate whether you disclaim beneficial
ownership of such Company securities.
 
YES _______________ NO _______________
 
 
 
53

--------------------------------------------------------------------------------

 


 
Question 8:
 
Securities Holdings of Your Relatives.  If any equity securities of the Company,
its parent or any subsidiary are beneficially owned by any relative of yours (by
blood, marriage or adoption) who shares your home, please indicate below the
name of each such relative, your relationship with him or her, and the amount of
shares so owned.
 
Answer:

 
 
III
CERTAIN TRANSACTIONS AND RELATIONSHIPS
 
Question 9:
 
Transactions with Management.  In the table on the following page, describe any
transaction (or series of similar transactions), during the Company’s last three
Fiscal Years, or any currently proposed transaction (or series of similar
transactions), to which the Company or any of its subsidiaries was or is to be a
party, and in which you had or anyone in your immediate family has, a material
direct or indirect financial interest.  Identify the person(s) involved and
state the nature of your or their interest in the transaction, the amount of the
transaction and the amount of your or their interest in the transaction. (Attach
a supplemental page if necessary.)
 
Description of Transaction
Persons Involved
Nature of Interest
Amount of Transaction
Amount of Interest
                                       



 
Question 10:
 
Indebtedness of Management. If you or any associate of yours has been indebted
to the Company or any of its subsidiaries at any time during the Company’s last
three Fiscal Years, state: (a) the name of the indebted person; (b) if the
indebted person is an associate, the nature of your relationship to that person;
(c) the largest aggregate amount of indebtedness outstanding at any time during
the Company’s last three Fiscal Years; (d) the nature of the indebtedness and of
the transaction in which it was incurred; (e) the amount of indebtedness
outstanding as of the latest practicable date (indicating that date); and (f)
the rate of interest paid or charged thereon, if any.
 
Include (with respect to yourself only) any instances where the Company, either
directly or indirectly (including through a subsidiary), extended or maintained
credit for you, arranged for the extension of credit, or renewed any extension
of credit, in the form of a personal loan to or for you.
 
Answer:

 
 
54

--------------------------------------------------------------------------------

 
 
 
APPENDIX A
DEFINITIONS OF CERTAIN TERMS
IN QUESTIONNAIRE
(Arranged alphabetically)
 
1.           “Affiliate.”  An “affiliate” of any entity is a person that,
directly or indirectly, through one or more intermediaries, controls, is
controlled by or is under common control with such person (for example, a parent
subsidiary or sister corporation).
 
2.           “Associate.”  “Associate” for the purpose of Question 4 means (1)
any corporation or organization (other than the Company or a majority-owned
subsidiary of the Company) of which you are an officer or partner or are,
directly or indirectly, the beneficial owner of 10% or more of any class of
equity securities; (2) any trust or other estate in which you have a substantial
beneficial interest or as to which you serve as a trustee or in a similar
fiduciary capacity; and (3) any member of your immediate family.  “Associate”
for the purpose of Question 13 means the same as the foregoing, except that
subsection (1) shall state “any corporation or organization ... of which you are
an executive officer ...”
 
3.           “Beneficial Ownership.”
 
a.           General Rule. Under the rules of the SEC, you are deemed to
“beneficially own” or be the “beneficial owner” of any security with respect to
which you have or share, directly or indirectly, through any contract,
arrangement, understanding, relationship, agreement or otherwise: (1) Voting
Power (which includes the power to vote, or to direct the voting of, such
security); and/or (2) Investment Power (which includes the power to dispose, or
to direct the disposition of, such security). You are also the beneficial owner
of a security if you, directly or indirectly, create or use a trust, proxy,
power of attorney, pooling arrangement or any other contract, arrangement, or
device with the purpose or effect of divesting yourself of beneficial ownership
of a security or preventing the vesting of such beneficial ownership.
 
Some specific applications of the above definition of beneficial ownership are:
 
(i) Family situations.  Although the determination of beneficial ownership of
securities is necessarily a question to be determined in light of the facts of
each particular case, family relationships may result in your having, or
sharing, the power to vote, or direct the voting of, or dispose, or direct the
disposition of, shares held by your family members. In view of the broad
definition of “Beneficial Ownership,” it may be prudent to include such shares
in your beneficial ownership disclosure and then disclaim beneficial ownership
of such securities pursuant to Question 6.
 
(ii) Shares held by others for your benefit. There are numerous instances in
which you may have, or share, voting or investment power (as defined above) over
securities, although the securities are held by another person or entity. For
example, you may have or share such power in securities held for you or your
family members living with you by custodians, brokers, relatives, executors,
administrators or trustees; securities held for your account by pledgees;
securities owned by a partnership in which you are a member; and securities
owned by a corporation which is or should be regarded as a personal holding
company of yours or is controlled by you.
 
 
 
55

--------------------------------------------------------------------------------

 
 
(iii) Shares held by you for the benefit of others. Beneficial ownership of
securities also includes securities held in your name as a trustee, custodian or
other fiduciary where you have, or share, voting or investment power with
respect to such securities.
 
b.           Options and other rights to acquire securities. In addition to
being beneficial owner of securities over which you have, or share, voting or
investment power, the SEC has determined that you are deemed to be the
beneficial owner of a security if you have a right to acquire beneficial
ownership of (i.e., the right to obtain or share voting or investment power
over) such security at any time within sixty days. Examples of such rights would
include the right to acquire: (i) through the exercise of any option, warrant or
similar right; (ii) through conversion of any security; or (iii) pursuant to the
power to revoke, or the provision for automatic termination of, a trust,
discretionary account or similar arrangement. Also, if you have acquired or hold
any options, convertible securities or power to revoke such a trust with the
“purpose or effect” of changing or influencing control of the Company, you are
deemed the beneficial owner of the underlying securities upon such acquisition,
without regard to the sixty-day rule stated above.
 
4.           “Control.”  The term “control” means the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of the Company, whether through the ownership of voting securities, by
contract or otherwise. An executive officer or director of a company generally
is considered to control that company. It is suggested that, if you are in doubt
as to the meaning of “control” in a particular context, you communicate with
counsel.
 
5.           “Equity Security.”  The definition of “equity security” encompasses
more than common and preferred stock. It includes for instance convertible debt
instruments as well as warrants and options to acquire stock or similar
securities. If you have a question as to the proper characterization of your
holdings you should consult with the Company’s legal counsel.
 
6.           “Executive Officer.”  “Executive officer” for the purpose of this
Questionnaire means the president of a company, any vice president of it in
charge of a principal business unit, division or function (such as sales,
administration or finance), any other officer who performs a policy-making
function or any other person who performs similar policy-making functions for
the company.  Executive officers of subsidiaries may be deemed executive
officers of a company if they perform such policy-making functions for the
company.
 
7.           “Group.”  A “group” exists when two or more persons act as a
partnership, limited partnership, syndicate or other group for the purpose of
acquiring, holding or disposing of securities of any issuer.
 
8.           “Immediate Family.”  “Immediate family” for the purpose of this
Questionnaire includes your spouse, parents, children, siblings, mothers-and
fathers-in-law, sons- and daughters-in-law, and brothers- and sisters-in-law.
 
 
 
56

--------------------------------------------------------------------------------

 
 
9.           “Officer.”  “Officer” means a president, vice president, secretary,
treasurer or principal financial officer, comptroller or principal accounting
officer, and any person routinely performing corresponding functions with
respect to any organization whether incorporated or unincorporated.
 
10.           “Person.”  “Person” for the purpose of this Questionnaire means an
individual, a corporation, a partnership, an association, a joint-stock company,
a business trust, an unincorporated organization, or any other entity.
 
11.           “Personal Benefits.”  The SEC’s prior interpretive releases on
what the SEC views as a personal benefit or a “perk,” were previously rescinded
by Item 402 and as most recently revised, Item 402 does not specifically define
“personal benefit.” Item 402, however, does not require disclosure of personal
benefits for any individual if the aggregate amount paid to that individual is
less than the lesser of (i) $50,000 or (ii) 10% of that individual’s
compensation. In general, the position of the SEC has been that benefits which
are directly related to job performance, as well as benefits provided to broad
categories of employees and which do not discriminate in scope or terms of
operation in favor of officers and directors, may be omitted from the
calculation of total compensation, while benefits not so related should be
disclosed as compensation. If you have any questions, please resolve the issue
in favor of disclosure. The Company will review the necessity for disclosure in
the proxy statement with its counsel.
 
12.           “Transaction or Transactions.”  “Transaction” or “transactions” is
to be understood in its broadest sense, and includes the direct or indirect
receipt of anything of value. No transaction or interest therein need be
disclosed where: (a) the rates or charges involved in the transaction are
determined by competitive bids, or the transaction involves the rendering of
services as a common or contract carrier or public utility at rates or charges
fixed in conformity with law or governmental authority; (b) the transaction
involves services as a bank depository of funds, transfer agent, registrar,
trustee under a trust indenture or similar services; or (c) the interest in
question arises solely from the ownership of securities of the Company and the
interested party receives no extra or special benefit not shared on a pro-rata
basis by all shareholders.


 
57

--------------------------------------------------------------------------------

 
